 GROSVENOR RESORT 613Grosvenor Orlando Associates, Ltd. d/b/a The Gros-venor Resort and Hotel Employees and Restau-rant Employees, Local 55, AFLŒCIO.  Cases 12ŒCAŒ18190, 12ŒCAŒ18381 (Œ2, Œ4, Œ5), 12ŒCAŒ18467, 12ŒCAŒ18518, 12ŒCAŒ18576, and 12ŒCAŒ18830 September 30, 2001 DECISION AND ORDER BY CHAIRMAN HURTGEN AND MEMBERS TRUESDALE  AND WALSH On May 18, 1998, Administrative Law Judge Pargen Robertson issued the attached decision.  The Respondent filed exceptions and a supporting brief, the General Counsel filed cross-exceptions and a supporting and an-swering brief,1 and the Charging Party filed cross-exceptions and a supporting brief. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. The Board has considered the decision and the record in light of the exceptions and briefs and has decided to affirm the judge™s rulings, findings, and conclusions and to adopt the recommended Order as modified and set forth in full below.2                                                                                                                      1 The General Counsel also moved to strike the Respondent™s brief because it does not include a subject index with page references and an alphabetical table of cases and other authority as required by the Board™s Rule 102.46(j).  Subsequently, the Respondent submitted a corrected copy of its brief with an index and table of cases.  The Gen-eral Counsel and Charging Party did not object to this filing.  As a result, we deny the General Counsel™s motion to strike. 2 The Respondent has excepted to some of the judge™s credibility findings. The Board™s established policy is not to overrule an adminis-trative law judge™s credibility resolutions unless the clear preponder-ance of all the relevant evidence convinces us that they are incorrect.  Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951).  We have carefully examined the record and find no basis for reversing the findings. We find merit in the General Counsel™s exception that the judge erred by failing to include in his recommended Order and notice the standard remedy that the Respondent is required to rescind its unlawful unilateral changes on the Union™s request, which the judge inadver-tently omitted.  Accordingly, we correct the Order and notice to include this standard remedy.  See, e.g., J. W. Rex Co., 308 NLRB 473, 475Œ476 (1992), enfd. mem. 998 F.2d 1003 (3d Cir. 1993); and Intermoun-tain Rural Electric Assn., 305 NLRB 783, 791 (1991), enfd. 984 F.2d 1562 (10th Cir. 1993).  We shall also modify the judge™s recommended Order in accordance with our recent decision in Ferguson Electric Co., 335 NLRB 142 (2001).  We shall further modify the judge™s recom-mended Order in accordance with our decisions in Indian Hills Care Center, 321 NLRB 144 (1996), and Excel Container, 325 NLRB 17 (1997).  As further discussed below, we modify the judge™s remedy and recommended Order to reflect that the Respondent discharged the un-fair labor strikers on September 30, 1996. For the reasons set forth below, we adopt the judge™s finding that the Respondent violated Section 8(a)(5) by bargaining in bad faith.  The Facts The Respondent operates a resort hotel in Lake Buena Vista, Florida, and has had a series of collective-bargaining agreements with the Union™s predecessor, Local 737, covering a bargaining unit of the Respon-dent™s housekeeping, service, and maintenance employ-ees.  The parties began bargaining for a successor agree-ment in November 1995 and the Respondent declared impasse in May or June 1996.  Jose Navedo represented the Union in negotiations until April 1996, when Harvey Totzke began serving as the chief union negotiator.  Margie Engles served as a union negotiator with both Navedo and Totzke.  Director of Human Resources Gary Lambert and Attorney Bob Murphy began negotiations for the Respondent.  Attorney Arch Stokes replaced Murphy beginning with the parties™ February 14, 1996 meeting. On December 5, 1995, the Union presented its first draft collective-bargaining agreement and on December 13, the Respondent presented its draft agreement.  At the February 21, 19963 meeting, the Union presented a grievance regarding an employee™s loss of seniority, which the parties settled in the employee™s favor.  The Respondent also presented and the parties debated a plan that included a 401(K) pension plan.  At the close of the meeting, the Respondent stated that it would present a new wage proposal at the next meeting, amend its pro-posal on seniority, show documents to the Union sup-porting its wage proposal, and in the meantime, study another hotel™s collective-bargaining agreement.  On February 28, the parties discussed various provisions.  The Respondent rejected the Union™s proposal granting housekeeping employees $3.25 for each extra room cleaned over 15.  The Union then offered $3 for each extra room for the first year, $3.10 for the second year, and $3.25 for the third year.  On March 18, Totzke informed the Respondent that, due to administrative changes and restructuring of Local 55, certain individuals would now serve as union busi-ness representatives with regard to the Respondent.  At Totzke™s first meeting with the Respondent as the Un-ion™s chief negotiator on April 19, 1996, the Union pre-sented a counterproposal, working from the Respon-dent™s draft agreement, which showed movement to-wards the Respondent™s position.4  The parties agreed to  3 All dates are in 1996, unless otherwise noted.  4 Lambert testified that the Respondent™s representatives preferred to work from their own draft agreement rather than the expired agreement 336 NLRB No. 57  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 614meet the following Tuesday, Ap
ril 23.  Totzke stated that 
he was ready to negotiate a final agreement on that date 
and Stokes replied that he no longer bargained for 24 
hours a day but would meet for several hours to address 
the issues. 
The Respondent™s bargaining
 notes reflect that, when 
the parties met on April 23, Stokes asserted that the total 
union proposal was $215,000 higher than the Respon-
dent™s, that he had reviewed the specifics and considered 
how the parties™ philosophies differed, and that they 

would quickly reach impasse if the Union were to stand 
on its economic demands.  Stokes stated that the sick pay 
proposal would cost $62,000 and, although he had in the 
past agreed on ﬁcompensable non-productive time,ﬂ he 
preferred not to.  Stokes added that the Respondent pro-
posed to pay for worktime a
nd that the company needed 
to pay rates that would attract employees from its com-

petitors.  At that meeting, the Respondent agreed to some 

of the Union™s proposals and rejected others.  At the next 
meeting, on May 6, the Respondent proposed that em-
ployees waive their rights to any recourse other than 
arbitration and, after initial opposition, the Union agreed 
to it.  The Respondent™s notes show that, as of their May 
6 meeting, the parties were in agreement on 14 articles 
and portions of other arti
cles.5                                                                                              
                                                           
because they disagreed with Navedo™s interpretation of the expired 
agreement™s provisions.  He also te
stified that he had a good working 
relationship with Navedo™s predecessors, who worked for the Union™s 
Local 737, before jurisdiction was transferred to Local 55, which was 
led by Navedo.  Lambert further te
stified that he had problems with 
Navedo™s insistence on allowing Union members to wear Union pins at 
work because he thought it conflicted with the uniform policy.  As the 
judge found, the Respondent had e
xperienced friction with Navedo 
because of his declaration that he 
would use the Union™s agreement to 
organize other hotels.   
The Respondent™s April 19 bargaining notes state that Totzke 
opened the meeting by stating that
 the Union may have had unreason-
able expectations, that he had always reached a good agreement with 

the Respondent in the past, that he c
onsidered all previous offers off the 
table and that the Union was prepared to negotiate and provide a 4-year 
agreement to show their ﬁchange in attitude.ﬂ  Those notes further state 

that Stokes told the Union that the Respondent would like to express its 
desire to have the employees™ representatives changed back to 737 and 
that the Respondent could not negotia
te to impasse over the issue but it 
would if it could.  Totzke, who serv
ed as secretary-treasurer of Local 
737 and vice president of the national union™s District 4, replied that he 

was unable to change the name at that time but that the Union would 
eventually change it and that ﬁfor 
all intents and purposes and interpre-
tations it is reverting back to the way it was and as it will remain.ﬂ 
5 The Respondent™s May 6 bargaining notes reflect that the parties 
agreed on articles concerning, am
ong other things, employer/union 
cooperation, management rights, nondi
scrimination, the treatment of 
underpayment or overpayment of wa
ges, interchangibility of work 
assignments, promotions and transfers, leaves of absence, uniforms and 
equipment, and interpretation of th
e agreement.  The Respondent™s 
notes also reflect that the parties ha
d substantial or partial agreement on 
articles addressing work stoppages, h
ours of work, overtime, job classi-
fications, and wage rates (including shift differentials). 
At the parties™ May 7 meeting, the Union agreed to the 
Respondent™s proposal on personal days, though they 
disagreed over whether personal days could be used as 
sick days, and the Union reduced its proposed pay in-
crease and pay for extra r
ooms cleaned.  The Union ac-
cepted some other proposals and maintained its position 

on others.  On May 10, the Respondent provided a draft 

contract and the Respondent™s notes reflect that Stokes 
stated, ﬁContract indicated as 
‚final™ is reference to eco-
nomics maxed out in this offer.ﬂ  The Respondent stated 
that it continued to adhere to its positions on articles in-
volving the definition of part-time employees, work 
stoppages, overtime, and vacations; that it would work 
with the Union on articles involving union activ-
ity/checkoff and hours of work; and that it would modify 
its proposals involving layoffs and recalls, promo-
tions/transfers, and leaves of 
absence.  With regard to 
part-time employees, the Resp
ondent proposed reducing 
the scope of the bargaining unit by changing the recogni-
tion article to define ﬁpart-timeﬂ employees as those who 
work fewer than 30 hours a w
eek, rather than 24 as pro-
vided in the parties™ previo
us agreement, and excluding 
them from the agreement™s cove
rage.  The parties agreed 
to pare down their proposals in order to reach an agree-

ment that could be ratified a
nd agreed to meet at a later 
date.
6 On May 14, the Respondent mailed to the Union a 
draft marked ﬁfinal collectiv
e bargaining proposal.ﬂ  
Both the Respondent™s May 10 and 14 drafts include 
provisions changing the health and medical coverage by 
giving the Respondent authority to unilaterally determine 
the benefits, costs, and rates of contribution.  
In the June 24 meeting, the Union presented its coun-
teroffer.  However, the Respondent stated that it was not 
meeting to negotiate and that the Union had its final of-
fer.  The Respondent refused to discuss the Union™s 
counteroffer, stating that the parties were at impasse, and 
advised the Union of its implementation of some provi-
sions in its offer.  The union representatives expressed 
their desire to negotiate.  Although the parties had agreed 
to meet on June 25 (prior to 
their June 24 meeting), they 
did not do so.  On June 26, the Union presented the Re-
spondent™s last proposed agreement to its membership, 
who voted it down.  The membership authorized the call-
ing of a strike but did not strike.  By letter dated June 27, 
the Union informed the Respon
dent that the membership 
had rejected its offer and that the Union stood ready to 
continue negotiations and suggested mediation.  
 6 Union Negotiator Engles, who was 
credited by the judge, testified that the Respondent™s representatives did not say that the Respondent™s 
draft was its final offer. 
 GROSVENOR RESORT 615The parties stipulated that sometime in or about July, 
the Respondent unilaterally implemented a general wage 
increase in accord with its May 14 offer, and a general 
increase in the culinar
y chef™s pay level.  Consistent with 
its final proposal giving it the unilateral right to raise 
employee premiums, the Respondent informed employees 
in its July 3 newsletter that it was increasing the employ-

ees™ insurance premiums.  In its July 12 newsletter, the 
Respondent informed employees of its unilateral imple-
mentation of a more liberal policy than it had proposed in 
negotiations allowing 11 personal days off per year. 
The parties met with a Federal mediator on September 5 
and 6 without resolving their disagreements.  At the hear-
ing, the parties stipulated that the Respondent informed 
employees in September that it had negotiated agreements 
with suppliers that would result in the Respondent paying 
an additional $1 bonus to employees cleaning more than 
15 rooms (for a total $3 bonus per room), which increase 

had been proposed by the Union and rejected by the Re-
spondent. 
On September 27, the Union struck and set up a picket 
line.  As discussed in more detail below, the Respondent 
gave strikers a letter on the morning of September 27 
warning that they might be re
placed if they did not return 
to work immediately and a second letter on September 30 
stating that they had been permanently replaced and that 
they should bring their uniforms, work identification, and 
other items to the Respondent™s office on October 3, at 
which time they would receive 
their ﬁfinal checkﬂ for their 
ﬁfinal wages.ﬂ  On November 15, the strikers uncondition-
ally offered to return to work and, on December 27, the 
Respondent gave the strikers a third letter stating that the 
Respondent had given them an opportunity to return to 
work, that it had hired permanent replacements, and that it 
would only consider the strikers for a few new positions. 
I. BAD-FAITH BARGAINING 
A. The Judge™s Findings 
The judge found that the Respondent did not engage in 
unlawful regressive bargaining and that the record did not 
adequately support the complaint allegation that the 
Respondent bargained without intent to reach agreement 
when that issue ﬁis isolated 
from all the circumstances.ﬂ  
However, he found that the Respondent bargained in bad 

faith in three discrete respects.  First, he found that the 

Respondent unlawfully and prematurely declared impasse 
at a time when it continued to engage in ﬁgive and takeﬂ 
bargaining.  Second, he found that the Respondent™s inclu-
sion in its final proposal of a provision that would remove 
coverage for part-time employees constituted bad-faith 
bargaining because a proposed change in the established 

bargaining unit is a nonmandatory subject.  Third, he 
found that the Respondent engaged in bad-faith bargaining 
by unilaterally implementing a general wage increase, a 
general increase in culinary 
chef™s pay level, a personal 
days-off policy more liberal than that proposed by the Re-
spondent in bargaining, and 
an additional $1 bonus for 
each room cleaned over 15.
7 B. Discussion 
We agree with the judge that the Respondent engaged in 
bad-faith bargaining.  In contrast to the judge, however, 

we find, consistent with the complaint™s allegation, that the 

Respondent™s conduct constitutes evidence of overall bad-
faith bargaining rather than individual violations of Sec-
tion 8(a)(5).  In short, we 
find that the Respondent™s bad 
faith in bargaining is shown through its conduct in declar-

ing impasse prematurely, insisting to the declared impasse 
on a nonmandatory subject, and unilaterally implementing 
new terms and conditions of employment without bargain-
ing to lawful impasse.  
In the process of collective bargaining, there must be a 
ﬁwillingness among the parties to discuss freely and fully 

their respective claims and demands, and, when these are 
opposed, to justify them on reason.ﬂ  
NLRB v. George P. 
Pilling & Son Co
., 119 F.2d 32, 37 (3d Cir. 1941).  The 
determination as to whether a party™s conduct in bargain-
ing evinces a sincere desire to reach an agreement is made 
by ﬁdrawing inferences from the conduct of the parties as a 

whole.ﬂ  NLRB v. Insurance Agents™ Union
, 361 U.S. 477, 
498 (1960).  ﬁSpecific conduct, while it may not, standing 
alone, amount to a per se failure to bargain in good faith, 
may when considered with al
l of the other evidence, sup-
port an inference of bad faith.ﬂ  
Continental Ins. Co. v. 
NLRB, 495 F.2d 44, 48 (2d Cir. 1974) (citing 
NLRB v. 
Katz
, 369 U.S. 736, 743 (1962)).  Although much of the 
Respondent™s conduct in bargai
ning may not indicate bad 
faith when considered ﬁin isolation,ﬂ we find the Respon-

dent™s entire course of conduct did not evince a sincere 
desire to reach agreement by the time it prematurely de-
clared impasse, insisted to the declared impasse on a non-

mandatory subject of bargaining, and unilaterally imple-
mented new terms and conditions of employment.  
The Board has long held that premature declaration of 
impasse may support a finding of bad-faith bargaining.  

CJC Holdings, Inc.
, 320 NLRB 1041, 1044Œ1046 (1996), 
enfd. mem. 110 F.3d 794 (5th Cir. 1997).  Impasse is 
reached only ﬁ‚after good-faith negotiations have ex-
hausted the prospects of concluding an agreement,™ and 
there is no realistic possibility that continuation of discus-
                                                          
 7 We agree with the General Counsel
 that the judge erred by failing 
to reflect in his conclusions concerning unilateral changes that the 
Respondent also unilaterally increased the employees™ insurance pre-
miums. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 616sion at that time would be fruitful.ﬂ  Id. at 1044 (quoting 
Television Artists AFTRA v. NLRB
, 395 F.2d 622, 624 
(D.C. Cir. 1968), enfg. 
Taft Broadcasting Co
., 163 NLRB 
475 (1967)).
8  See also 
NLRB v. WPIX, Inc
., 906 F.2d 898, 
901Œ902 (2d Cir. 1990), cert. denied 498 U.S. 921 (1990) 
(parties™ exaggerated expressi
ons of offense, posturing and 
dilatory tactics did not end 
prospects of reaching agree-ment).  The party asserting impasse has the burden of 
proving that it exists.  
Outboard Marine
 Corp
., 307 NLRB 
1333, 1363 (1992), enfd. mem. 9 F.3d 113 (7th Cir. 1993).  
Where there is genuine impasse, neither party is willing to 
move from its position in spite of the parties™ best efforts 
to achieve agreement.  E.g., 
Grinnell Fire Protection Sys-
tems Co., 328 NLRB 585, 586, and 596Œ599 (1999), enfd. 
236 F.3d 187 (4th Cir. 2000).   
We find that the Respondent prematurely declared im-
passe and its doing so was indicative of bad faith.  

Throughout negotiations, and in particular during the 
weeks prior to the Respondent™s declared impasse, the 
Respondent and the Union exchanged offers, debated pro-
posals, agreed to reevaluate their positions and, in fact, 
modified their proposals.  For example, in Totzke™s first 
meeting as chief union negotiator on April 19, the Union 
presented a counteroffer that showed movement towards 
the Respondent™s positions, and on April 23, the Respon-
dent agreed to some of the Union™s proposals and rejected 
others.  On May 6, the record reflects that the parties had 
reached agreement on many arti
cles and, after debating the issue, the Union agreed to a proposal waiving employees™ 

rights to recourse outside of arbitration.  On May 7, the 
Union reduced the amount it proposed for housekeeping 
pay and agreed to the Respondent™s personal day proposal 
while disagreeing on other matters. 
Although the Respondent™s notes indicated that its rep-
resentative stated on May 10 that the draft contract was 

ﬁindicated as ‚final™ﬂ in a reference to ﬁeconomics are 
maxed out in this offer,ﬂ it continued to negotiate over 
substantive proposed terms.  In the May 10 meeting, it 

explained that it was willing to work with the Union con-
cerning articles involving hours of work, union activity 
and checkoff, promotion and transfers, and leaves of ab-
sence.  As the judge found, these comments show that the 
parties continued to engage 
in give-and-take bargaining on 
May 10.  At the end of the meeting, the parties agreed to 
pare down their proposals to 
reach agreement in future meetings and the Respondent did not inform the Union 
                                                          
                                                           
8 In 
Taft Broadcasting Co.
, 163 NLRB at 478, the Board set forth the 
following factors for determining whether parties have reached im-
passe: the parties™ bargaining histor
y, their good faith, the length of 
time spent in negotiations, the importa
nce of the issues about which the 
parties disagree, and the parties™ 
contemporaneous understanding of the 
status of negotiations. 
that it viewed negotiations as having been concluded.  
Thus, both parties demonstrated considerable flexibility 
and willingness to compromise their positions.  See 
Wycoff 
Steel, Inc
., 303 NLRB 517, 523 (1991) (no impasse where 
both parties showed movement and union advised em-

ployer of its willingness to be flexible on terms and times 
of meeting). 
Despite the apparent flexibility demonstrated by the par-
ties at the May 10 meeting following the presentation of 

the Respondent™s final offer, the Respondent thereafter 
insisted that its draft proposal of May 10 was on its face a 
ﬁfinal offer.ﬂ  The Respondent then submitted a finished 
contract proposal to the Union by mail dated May 14, 
1996.  When the parties next met on June 24, the Union 
presented a counterproposal but the Respondent replied 
that it was not there to negotiate and that the Union had 
received its final contract proposal. 
In light of the flexible bargaining postures of both the 
Union and the Respondent following the presentation of 
the ﬁfinal offer,ﬂ the Union on May 10 reasonably be-
lieved, and expressed its belief, that further negotiations 
might produce an agreement.  Thus, at that time, the par-
ties did not have a contemporaneous understanding that 
they were at impasse.  See 
Huck Mfg. Co. v. NLRB
, 693 
F.2d 1176, 1186 (5th Cir. 1982) (neither party must be 
willing to compromise for impasse).  See also 
Beverly 
Farm Foundation
, 323 NLRB 787, 793 (1997), enfd. 144 
F.3d 1048 (7th Cir. 1998) (no impasse where union not 

wedded inalterably to any particular position and parties 
not stalemated).  Despite this flexibility, the Respondent 

thereafter simply stated that it had made a final proposal 
on May 10 and that the parties were at impasse.  We find 
that this declaration of impasse while there was still flexi-
bility in the bargaining positions was premature.
9  9 We find no merit in the Respondent™s assertion, in essence, that it 
lawfully declared impasse because 
it had bargained for 6 months with-
out resolution of important issues 
and the Union changed negotiators.  
As discussed above, the parties reached full or partial agreement on 
many substantive issues and the pa
rties were not deadlocked on any 
issue.  See NLRB v. WPIX, Inc
., 906 F.2d at 901Œ902 (ﬁIfŠas the Com-
pany claimsŠall parties knew those 
key economic issues could not be 
resolved, one might well wonder why the parties would have bothered 
to discuss in the meantime what
 the company now dismisses as 
insignificant issuesﬂ).  With regard to remaining issues, the Respon-
dent, until it declared impasse, and the Union showed a willingness to 
discuss the issues and potentially make further concessions. 
Nor do we find that the Union™s change in negotiators supports a 
finding that the Respondent lawfully declared impasse.  The Respon-
dent admits that the first negotiator, Navedo, caused friction.  The 
second negotiator, Totzke, expre
ssed and showed his willingness to 
compromise and bargain, agreed to work from the Respondent™s draft 
agreement, and did not 
delay bargaining. Cf. 
Bottom Line Enterprises
, 302 NLRB 373, 374Œ375 (1991), enfd. mem. 15 F.3d 1087 (9th Cir. 
1994) (union™s cancellation of bargaini
ng session insufficient to show 
intransigence to justify employ
er™s unilateral implementation). 
 GROSVENOR RESORT 617We also find that the Respondent™s insistence on chang-
ing the scope of the bargaining unit by expanding the defi-
nition of the excluded part-time employees supports a 
finding of bad-faith bargaining.  The Board has long held 
that ﬁ[u]nit scope is not a mandatory bargaining subject, 
and consequently a party may not insist to impasse on 
alteration of the unit.ﬂ  E.g., 
Bozutto™s, Inc., 277 NLRB 
977 (1985). See also 
Frontier Hotel & Casino
, 318 NLRB 
857, 868, 872 (1995), enfd. in relevant part sub. nom. 
Un-believable, Inc. v. NLRB
,  118 F.3d 795 (D.C. Cir. 1997) 
(bargaining unit description clauses are nonmandatory 
subjects of bargaining and may be altered only by mutual 
agreement); and 
Idaho Statesman
, 281 NLRB 272, 275Œ
277 (1986), enfd. 836 F.2d 1396 (1988) (unit scope is 

permissive subject). Here, the Respondent presented the 
Union with a draft agreement that included this provision 
covering a permissive subject of bargaining, declared that 
its draft was its last and final offer, and declared impasse. 
This conduct is evidence of bad faith.
10 We further find that the Respondent showed bad faith in 
bargaining by unilaterally implementing new terms and 

conditions of employment.  As the Supreme Court decided 
in 
NLRB v. Katz
, 369 U.S. 736, 743 (1962), an employer™s 
unilateral change in conditions of employment under 
negotiation is tantamount to a ﬁrefusal to negotiate in 
fact.ﬂ  Consistent with the Court™s holding, the Board has 
long held that an employer™s unilateral changes in 
mandatory conditions without bargaining to a lawful 
impasse indicates bad faith in bargaining.  E.g., 
Fitzgerald 
Mills Corp., 133 NLRB 877, 882 (1961), enfd. 313 F.2d 
260 (2d Cir. 1963), cert. denied 375 U.S. 834 (1963).  

Moreover, ﬁ[t]he employer is prohibited from making 
unilateral changes in working conditions during 
negotiationsŠeven though the terms of employment are 
thereby improvedŠlest the union be denigrated in the 
employees™ eyes and its existence, as an inevitable result, 
imperiled.ﬂ  
General Transformer Co
., 173 NLRB 360, 
376 (1968) (citing 
NLRB v. Crompton-Highland Mills, 
Inc., 337 U.S. 217 (1949) (employer unlawfully improved 
wages during bargaining)).  Even after a valid impasse has 
been reached, the implementation of terms more favorable 
than those offered during bargaining constitutes evidence 
of bad faith.  
NLRB v. Katz
, supra, 369 U.S. at 745.  In this 
case, the Respondent unilaterally implemented a general 
wage increase, a general increase in culinary chef™s pay 
level, a personal days-off policy more liberal than that it 
proposed in bargaining, and increased the employees™ 
insurance premiums consistent with a provision in its final 
                                                          
 with a provision in its final offer giving it the unilateral 

right to raise employee premiums.  Several months after 
announcing these changes, the Respondent announced and 
implemented an additional $1 bonus for each room 
cleaned over 15.  The Respondent™s unilateral 
implementation of these terms, which both take from and 
add to the employees™ wages and benefits, also support our 

finding of bad-faith bargaining.   
10  The Respondent defends by argu
ing that the parties never bar-
gained over the exclusion and thus 
never bargained to impasse over it. 
That fact is beside the point; the Respondent clearly insisted to impasse 
on alteration of the unit by including the provision in its ﬁfinalﬂ offer  
and declaring imasse. 
II. THE DISCHARGES A. The Judge™s Findings 
We agree for the reasons set forth by the judge that the 
strike, beginning on September 27, 1996, constituted an 
unfair labor practice strike.  The judge also found, albeit 
implicitly, that the Respondent violated Section 8(a)(3) 
and (1) by refusing to reinstate the strikers after they un-
conditionally offered to return to work on November 15 or 
soon thereafter.  The judge further found that the Respon-
dent unlawfully discharged the strikers through its letter to 
them on December 27 in which it stated that it had hired 
permanent replacements and would only consider them for 
new employment.  The judge, however, failed to find that 
the Respondent™s previous letter to the strikers, dated Sep-
tember 30, constituted an act of
 discharge.  We agree with 
the General Counsel™s and the Charging Party™s exceptions 
to this aspect of the judge™s decision. 
B. Discussion 
The Respondent gave strikers a letter on the morning of 
the first day of the strike on September 27 stating that they 
should return to work their shifts immediately or they 
ﬁmay be replaced.ﬂ  The Respondent gave them a second 
letter on September 30 stating that they had been perma-
nently replaced and that they should bring ﬁall their uni-
forms, hotel ID/timecard, and any other [of the Respon-
dent™s] propertyﬂ to the Res
pondent™s office on October 3, 
at which time they would rece
ive their ﬁfinal checkﬂ for 
their ﬁfinal wages,ﬂ including any outstanding vacation 

pay.  Under both the parties™ expired collective-bargaining 
agreement and the terms implemented by the Respondent 
after it declared impasse, em
ployees are entitled to out-
standing vacation pay, in lieu of time off, only when their 

employment has been terminated.  On November 15, the 
strikers unconditionally offered to return to work and, on 
December 27, the Respondent gave the strikers a third 
letter stating that the Respondent had given them an op-
portunity to return to work, that it had hired permanent 
replacements, and that it would only consider the strikers 
for a few new positions. 
The test for determining whether employees have been 
discharged is ﬁwhether the employer™s statements or con-

duct ‚would reasonably lead the employees to believe that 
they had been discharged.™ﬂ 
Kolkka Tables & Finnish 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 618American Saunas, 
335 NLRB 844, 845 (2001), quoting 
NLRB v. Hilton Mobile Homes
, 387 F.2d 7, 9 (8th Cir. 
1967). ﬁMoreover, the employer will be held responsible 
when its statements or conduc
t create an un
certain situa-
tion for the affected employees.ﬂ Id.  The employees 
would reasonably have understood that they were dis-
charged through the September 30 letter.  It directed the 

strikers to return their unifo
rms, hotel identification and 
timecards, and any other property of the Respondent and 
pick up their final paycheck for their final wages that 
would include any outstanding 
vacation pay.  While some 
of these actions may be, without more, consistent with 

how employers would treat strikers, the requirement that 
they pick up vacation pay would lead reasonable employ-
ees to conclude that they had been discharged because, 
here, they would receive such vacation pay only after dis-
charge.11 Although economic and unfair labor practice strikers 
generally must request reinst
atement to return to work, 
ﬁ[w]hen strikers are unlawfully discharged, they are not 
required to request reinstatem
ent since, by discharging 
them, the employer has signaled that he does not regard 
them as strikers entitled to reinstatement upon request.ﬂ  
Naperville Ready Mix, Inc.
, 329 NLRB 174, 185 (1999), 
enfd. 242 F.3d 744 (7th Cir. 2001).  Thus, as the Board has 
long held, ﬁa discharged striker is entitled to backpay from 
the date of discharge until the date he or she is offered 
reinstatement.ﬂ  
Abilities & Goodwill, Inc.
, 241 NLRB 27 
(1979), enf. denied on other grounds 612 F.2d 6 (1st Cir. 

1979).  See also 
Citizens Publishing Co
., 331 NLRB 1622 
fn. 2 (2000), enfd. 263 F.3d 224 (3d Cir. 2001) (backpay 
from date of discharge rather than date of unconditional 
offer to return); and 
Garrett Railroad Car & Equipment, 
Inc., 683 F.2d 731, 740Œ741 (3d Cir. 1982) (backpay is 
awarded to wrongfully discharged striker from date of 
unlawful discharge rather than subsequent date on which 
strike ended).  Accordingly, September 30 is the date of 
discharge for purposes of calculating back pay in compli-
ance proceedings, and, accordi
ngly, we amend the judge™s 
remedy and order. 
REMEDY 
Having found that the Respondent has engaged in cer-
tain unfair labor practices within the meaning of Section 
8(a)(5), (3), and (1) of the Act, we shall order the Respon-
dent to cease and desist fro
m engaging in such conduct 
                                                          
 11 With regard to four strikers (Andres Alvarez, Martin Malagon, 
Earl Rankin, and Isidro Rodriquez), the General Counsel and the 
Charging Party argue that the Respo
ndent discharged them for reasons 
the Board found unlawful in 
American Linen Supply Co
., 297 NLRB 
137 (1989), enfd. 945 F.2d 1428 (8th Cir. 1991).  Because we find that 
all of the strikers were discharged on September 30, we find it unneces-
sary to address that question.  
and to take certain steps to effectuate the policies of the 
Act.  In view of our finding that the Respondent was dis-
charged on September 27, 1996 (the beginning of the 
strike), and refused to reinstate, the employees who en-
gaged in an unfair labor prac
tice strike, we shall order the 
Respondent to offer them immediate and full reinstatement 

to their former positions or, if any of those positions no 

longer exist, to a substantially equivalent positions, dis-
placing, if necessary, employ
ees hired since on or about 
September 30, 1996, without prejudice to their rights and 
privileges previously enjoyed, and to make each of them 
whole for all loss of wages or other benefits suffered as a 
result of the Respondent™s unfair labor practices.  Backpay 
is to be computed in the manner set forth in 
F. W. Wool-
worth Co
., 90 NLRB 289 (1950), with interest to be com-
puted in the manner prescribed in 
New Horizons for the 
Retarded, 289 NLRB 1173 (1987). 
ORDER The National Labor Relations Board adopts the recom-
mended Order of the administrative law judge, as modified 

below, and orders that the Respondent, Grosvenor Orlando 

Associates, Ltd. d/b/a the Grosvenor Resort, its officers, 
agents, successors, and assigns, shall 
1. Cease and desist from  
(a) Threatening its employees 
that there was no contract 
with their exclusive collective
-bargaining agent and that it 
could unilaterally make changes in wages, hours, and 
working conditions; prohibiting its employees from dis-
cussing the Union during work and threatening its em-
ployee with being sent home or fined if the employee 
talked to another employee about the Union; discriminato-
rily prohibiting its employees from wearing union baseball 
caps; threatening its employee that the employee would be 
replaced and recalled at the 
Respondent™s discretion; and 
promising its employee that it had instituted a unilateral 
change by scheduling work by
 seniority and planning to 
grant a $3 bonus for cleaning rooms in excess of 15 each 
because of its employees™ union activities.  
(b) Refusing to bargain in good faith with Hotel Em-
ployees & Restaurant Employees Union, Local 55, AFLŒ
CIO, as the exclusive collec
tive-bargaining representative 
of its employees in the following appropriate collective-
bargaining unit: 
 All housekeeping employees, bellpersons, cashiers, 
convention setup employees, lounge employees, din-
ing room employees, pool
 bar and grill employees, 
kitchen department employees, room service employ-
ees, banquet employees, servi-bar employees, and 
maintenance department employees, but excluding 
casual employees, guards, and supervisors as defined 
in the Act. 
  GROSVENOR RESORT 619(c) Unilaterally changing bargaining unit employees™ 
wages, hours, or terms and conditions of employment 
without bargaining with the Union to an agreement or a 
lawful impasse. 
(d) Bypassing the Union and dealing directly with bar-
gaining unit employees. 
(e) Discharging employees because the employees en-
gaged in protected strike or picketing activities in support 
of the Union. 
(f) In any like or related manner interfering with, re-
straining, or coercing its employees in the exercise of 

rights guaranteed them by Section 7 of the Act. 
2. Take the following affirm
ative action necessary to ef-
fectuate the policies of the Act. 
(a) On request, meet and bargain with Hotel Employees 
& Restaurant Employees Union, Local 55, AFLŒCIO, as 

the exclusive collect
ive-bargaining representative of its 
employees in the above stated appropriate collective-
bargaining unit and reduce to writing and execute all 
agreements reached through bargaining. 
(b) On the Union™s request, cancel and rescind all or 
part of the terms and conditions of employment unilater-
ally implemented by the Respondent on or after June 1996 
following the Respondent™s premature declaration of im-
passe and retroactively restore preexisting terms and con-
ditions of employment, but nothing in this Order is to be 
construed as requiring the Respondent to cancel any uni-
lateral change that benefited the unit employees without a 
request from the Union. 
(c) Offer each of the below listed employees immediate 
and full reinstatement to their former positions or, if any of 
those positions no longer exists, 
to substantially equivalent 
positions, displacing if necessary, employees hired since 
on or about September 27, 1996, without prejudice to their 
rights and privileges previously enjoyed, and make each 
whole for all loss of wages or other benefits: 
 Andres Alvarez  Robert Baity 
Rosetta Brown   Hector Caban 
Gilberto Caranza  Dorothy Collier 
Ella Mae Davis  Lindsey Day 
Carlos Delgado  Enoch Deneus 
Oslaine Desir  Aida Febles 
Maria Gillaspie  Deborah Goodman  
Israel Hernandez  Lidia Hernandez 
Maria Hernandez  Betty Jackson 
Mollie Jackson  Jules Josaphat 
Therese Josaphat  Dorzelia Joseph  
Marie Laguerre  Paul Leblanc 
Adisseau Louisius   Martin Malagon 
Lourdes Matos  Frederick Meradin 
Deborah Montgomery Chaeirable Ovince 
Joseph Pascal  Louis Preval 
Maria Quevedo  Earl Rankin 
Isidro Rodriquez  Feleza Ryland 
Andriana Sepulueda Raymond Smith 
Flor Javier  Cleofas Viscaine 
Margarita Jimenez  
Flossie Williams 
Francisco Abrell  Norma Jiminez 
 (d) Within 14 days from the date of this Order, remove 
from its files any reference to
 the unlawful discharge of 
the above-named employees, and notify each one of those 
employees in writing that this has been done and that the 
discharge will not be used against them in any way. 
(e) Within 14 days after service by the Region, post at 
its facility in Orlando, Florida, copies of the attached no-
tice marked ﬁAppendix.ﬂ
12  Copies of the notice, on forms 
provided by the Regional Director for Region 12, after 
being signed by the Respondent™s authorized representa-
tive, shall be posted by the Respondent immediately upon 
receipt and maintained for 60 consecutive days in con-
spicuous places including all pl
aces where notices to em-
ployees are customarily posted.  Reasonable steps shall be 
taken by the Respondent to ensure that the notices are not 
altered, defaced, or covered by any other material.  In the 
event that, during the pendenc
y of these proceedings, the 
Respondent has gone out of business or closed the facility 
involved in these proceedings, the Respondent shall dupli-
cate and mail, at its own expense, a copy of the notice to 

all current employees and former employees employed by 
the Respondent at any time since November 1, 1995. 
(f) Preserve and, within 14 days of a request, or such 
additional time as the Regional Director may allow for 

good cause shown, provide at
 a reasonable place desig-nated by the Board or its agents
, all payroll records, social 
security payment records, 
timecards, personnel records 
and reports, and all other records, including an electronic 
copy of such records if stored in electronic form, necessary 
to analyze the amount of backpay due under the terms of 
this Order. 
(g) Within 21 days after service by the Region, file with 
the Regional Director a sworn certification of a responsi-

ble official on a form provided by the Region attesting to 
the steps that the Respondent has taken to comply. 
APPENDIX NOTICE TO EMPLOYEES POSTED BY THE ORDER OF THE NATIONAL LABOR RELATIONS BOARD 
An Agency of the United States Government 
                                                           
 12 If this Order is enforced by a judgment of a United States Court of 
Appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 620The National Labor Relations Board has found that we 
violated the National Labor Re
lations Act and has ordered 
us to post and abide by this notice. 
 Section 7 of the Act gives employees these rights. 
 To organize 
To form, join, or assist any union 
To bargain collectively through representatives of 
their own choice 
To act together for other mutual aid and protection 
To choose not to engage in any of these concerted 
activities. 
 WE WILL NOT threaten our employees that there is no 
collective-bargaining contract and that we may unilaterally 
change wages, hours, and te
rms and conditions of em-
ployment. 
WE WILL NOT prohibit our employees from discuss-
ing the Union during work. 
WE WILL NOT threaten our employees with being sent 
home or fined because they di
scuss the Union with another 
employee during work. 
WE WILL NOT discriminatorily prohibit our employ-
ees from wearing union insignia including baseball caps. 
WE WILL NOT threaten our employees that they may 
not picket on behalf of the Union.  
WE WILL NOT threaten our employees that employees 
may be considered strikers and replaced if they picket on 
their own time. 
WE WILL NOT threaten our 
employees that picketing 
employees may be reinstated at our discretion. 
WE WILL NOT fail or refuse to bargain in good faith 
with Hotel Employees & Restaurant Employees Union, 

Local 55, AFLŒCIO, as collec
tive-bargaining representa-
tive of the employees in the following appropriate bargain-
ing unit:  
 All housekeeping employees, bellpersons, cashiers, 

convention setup employees, lounge employees, din-
ing room employees, pool
 bar and grill employees, 
kitchen department employees, room service employ-
ees, banquet employees, servi-bar employees, and 
maintenance department employees, but excluding 
casual employees, guards, and supervisors as defined 
in the Act. 
 WE WILL NOT unilaterally change wages, hours, and 
terms and conditions of employment for bargaining unit 
employees at a time when negotiations are not at impasse. 
WE WILL NOT discharge our employees because they 
engage in an unfair labor practice strike. 
WE WILL NOT in any like or related manner interfere 
with, restrain, or coerce you in
 the exercise of the rights 
guaranteed you by Section 7 of the Act. 
WE WILL bargain in good faith with Hotel Employees 
& Restaurant Employees Union, Local 55, AFLŒCIO, as 
collective-bargaining representative of the employees in 
the above-described appropriate bargaining unit. 
WE WILL, on the Union™s request, cancel and rescind 
all or part of the terms and conditions of employment uni-
laterally implemented on or after June 1996 following the 
premature declaration of impasse and retroactively restore 
preexisting terms and conditions of employment, but noth-
ing in the Board™s Order is to be construed as requiring us 
to cancel any unilateral change that benefited the unit em-
ployees without a request from the Union. 
WE WILL offer each of the below listed employees 
immediate and full reinstatement to their former positions 
or, if any of those positions no longer exist, to a substan-
tially equivalent position, displacing if necessary, employ-
ees hired since on or about 
September 27, 1996, without 
prejudice to their rights and privileges previously enjoyed, 
and make whole for all loss of
 wages or other benefits, 
caused by our failure to reinstate each employee immedi-

ately upon that employee™s uncond
itional offer to return to 
work:  Andres Alvarez  Robert Baity 
Rosetta Brown   Hector Caban 
Gilberto Caranza  Dorothy Collier 
Ella Mae Davis  Lindsey Day 
Carlos Delgado  Enoch Deneus 
Oslaine Desir  Aida Febles 
Maria Gillaspie  Deborah Goodman  
Israel Hernandez  Lidia Hernandez 
Maria Hernandez  Betty Jackson 
Mollie Jackson  Jules Josaphat 
Therese Josaphat  Dorzelia Joseph  
Marie Laguerre  Paul Leblanc 
Adisseau Louisius   Martin Malagon 
Lourdes Matos  Frederick Meradin 
Deborah Montgomery Chaeirable Ovince 
Joseph Pascal  Louis Preval 
Maria Quevedo  Earl Rankin 
Isidro Rodriquez  Feleza Ryland 
Andriana Sepulueda Raymond Smith 
Flor Javier  Cleofas Viscaine 
Margarita Jimenez  
Flossie Williams 
Francisco Abrell  Norma Jiminez 
 GROSVENOR ORLANDO 

ASSOCIATES, LTD. D/B/A THE GROS-
VENOR RESORT  Dave Anhorn, Esq. 
and Michael Mac Harg, Esq., 
for the
 General 
Counsel. 
Arch Stokes, Esq. 
and Christopher Terrell, Esq
., of Atlanta, 
Georgia, for the Respondent. 
 GROSVENOR RESORT 621Richard Siwica, Esq
., of Orlando, Florida, for the Charging Party. 
DECISION 
STATEMENT OF THE CASE 
PARGEN ROBERTSON, Administ
rative Law Judge.  This 
hearing was held on January 5Œ8, 1998, in Orlando, Florida. 
All parties were represented an
d afforded full opportunity to 
be heard, to examine and cross-examine witnesses, and to intro-
duce evidence.  Respondent, Charging Party (Union), and Gen-
eral Counsel filed briefs.  Upon consideration of the entire record 
and the briefs, I make the following findings. 
I. JURISDICTION 
Respondent has been wholly owned by Grosvenor Orlando 
Associates, Ltd. at material times.  Grosvenor is a partnership 
doing business as the Grosvenor Resort, with an office and place 
of business in Lake Buena Vista, Florida, where it is engaged in 
the operation of a hotel providing food and lodging.  During the 
past 12 months, Respondent, in its business operations, derived 
gross revenues in excess of $500,0000 and purchased and re-
ceived at its Lake Buena Vista facility products, goods and mate-
rials valued in excess of $5000 directly from points outside Flor-
ida.  I find that Respondent has been an employer engaged in 
commerce at material times. 
Respondent™s Lake Buena Vista facility is located at Walt 
Disney World. 
II. LABOR ORGANIZATION 
The parties stipulated that both the Charging Party (Union) and 
its predecessor (Local 737) have been at material times, labor 
organizations within the meaning 
of Section 2(5) of the Act.  The record showed that Respondent and Local 737 have been 
parties to a series of collective-bargaining agreements.  
A. Supervisory Issue  
The parties stipulated that the 
employees alleged to be supervi-
sors are supervisors as defined in the Act.  
B. The Contested Issues  
General Counsel alleged that 
Respondent engaged in viola-
tions of Section 8(a)(1):  
By Mike Childs threatening employees that there was no con-
tract and Respondent could make 
changes in wages, hours, and 
working conditions:  Debra G. Goodman worked for Respondent in housekeeping.  
Mike Childs is Respondent™s chief engineer.  After the employ-

ees voted to strike in June 1996, Goodman had a conversation 
with Childs in the hallway going back to the human resource 
department.  Goodman explained to Childs that she was upset 
about Respondent implementing the contract the employees had 
rejected.  Goodman testified:   (Childs told her) you all was stupid for not reading the con-
tract because if you read it,
 you™d know the Company gave 
a fair contract.  And he said but you just went by what your 

union people said, and he saysŠI said that we voted no on 
that contract.  How can you implement something on it like 
the vacation when we said no.  He said you voted no, that 
means you have no contract that means we can implement 
any part of the contract that we want to.  
 Childs did not dispute Goodman™s testimony.  
Findings 
Credibility  
In view of Debra Goodman™s de
meanor and the full record, I 
credit her testimony.  Mike Childs did not dispute her.  
Conclusions  
The credited testimony proved that employee Goodman was 
told by a supervisor, an agent of Respondent, that the employees 
did not have a collective-bargaining agreement and that Respon-
dent could implement changes.  Childs made that comment to 
Goodman while the Union represented unit employees and the 
parties were involved in collective-bargaining negotiations.  I 
find that those comments had the tendency to coerce employees 
from engaging in protected activity and constitute violation of 
Section 8(a)(1) of the Act.  By Mike Childs threatening em
ployees with suspension or 
discharge for talking about the Union: 
By Mike Childs prohibiting employees from being present 

in a break/lunch area before employees™ scheduled shift 
time: 
 Around September 23, 1996, Mike Childs came to Earl Ran-
kin and said ﬁif I hear you speaking about the Union during work 

hours, I am going to send you home or fine you.ﬂ According to 
Earl Rankin, he had talked with an employee named Calvin at 
work earlier that day about Calvin not going out if a strike was 
called.   Michael Childs testified but he did not admit or deny the above 
allegations.  Arley Arwood works for Respondent as a maintenance II en-
gineer.  Arwood was called by Respondent.  He testified that 
there is a rule that employees cannot talk about the Union except 
during break and lunchtime.  
Findings 
Credibility  
Although I was not impressed with Earl Rankin™s demeanor 
during cross-examination where he was somewhat evasive in his 
answers, I do credit his testimony
 regarding Mike Childs.  Childs 
testified but he did not dispute Rankin™s testimony.  
Conclusions 
General Counsel cited 
Our Way, Inc
., 268 NLRB 394 (1983), 
to support its contention that Respondent engaged in unlawful 
conduct by prohibiting Rankin from discussing the Union during 
work.  There was no showing that employees were prohibited 
from discussing any other subject.  I find that Childs did prohibit 
employee Rankin from discussing the Union and that Childs 
threatened Rankin with being sent home or fined.  I find that 
activity constitutes a violation of Section 8(a)(1) of the Act.  
 By Gary Lambert prohibiting an employee from wearing a 
Union cap: By Bob Jeremiah prohibiting an employee from wearing a 

Union cap:   Earl Rankin testified that he was formerly employed by Re-
spondent for 14 years.  He was a carpenter in the engineering 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 622department and he was the head shop steward for the Union for 
the last 3 years he worked.  Rankin was the employee that solic-
ited union cards from maintenance department employees.  That 
action eventually resulted in the maintenance department being 
added to the recognized collective-bargaining unit.  Rankin was 
on the union negotiating committee.  
Rankin testified that he wore baseball caps to work every day 
including caps with insignia from building supply, paint, wallpa-
per and plumbing companies and the Union.  Rankin also wore 
union buttons to work.  
On June 27, 1996, Director of Engineering Mike Childs 
stopped Earl Rankin at work and told him to take off his union 
pin.  The pin was about one inch by an inch and a quarter and 
read ﬁH.E.R.E., AFLŒCIO, Local 55.ﬂ Childs told Rankin that 
Lambert and Goss wants the pin off.  Rankin removed the pin 
and did not wear that particular pin to work after that incident.  
Earl Rankin testified that Bob Jeremiah came to Rankin at 
work on July 2, 1996, and told Rankin to remove his union base-
ball cap.  Jeremiah told Rankin that he could not wear the cap 
again.  Jeremiah said that Lambert had given those directions. 
Rankin removed the cap and did not wear it to work again.  
Michael Childs testified that he told Earl Rankin that the only 
hats that are allowed to be worn by employees are hats that have 
no logos and hats that have a Grosvenor logo.  He recalled telling 
Earl Rankin to remove a hat with a union logo.  Childs testified 
that he also told Rankin on occasion that he could not wear hats 
with other logos.  Childs denied 
that Rankin wore hats to work 
other than the one with the union logo and one with AGRA. 
Around 4 p.m. on July 2, Earl
 Rankin talked with Gary Lam-
bert.  Rankin asked why he was being harassed.  Lambert replied 

that ﬁwe had spoken about the pin and had made the decision.ﬂ 
Lambert said that as far as the hat is concerned, there is too much 
friction and Rankin could not wear 
the hat.  Lambert said that the 
shop stewards may wear the un
ion pins but that the members 
could not.  At the time of that conversation people were wearing 
a smaller union pin.  The new pin was about one inch by one 

inch.   Gary Lambert testified that Earl Rankin did come into his of-
fice around July 1, 1996, and that he told Rankin that he could 
not wear his union hat.  Lambert testified that Respondent had 
made a tentative agreement with Jose Navedo permitting union 
stewards to wear particular union pins that had been obtained by 
Navedo.  Lambert told Rankin that he could wear his union pin 
but not his union hat.  
Supervisor Bob Jeremiah did not testify.  Arley Arwood works 
for Respondent as a maintenance II engineer.  He testified that 
employees in engineering are allowed to wear white hats if they 
are painters, and otherwise to wear
 hats with no logo or with the 
Grosvenor logo and that when supervisors notice anyone wearing 
a hat that does not meet those sta
ndards, the supervisor tells the 
employee to take off the hat.   
Findings 
Credibility  
Again, although Earl Rankin appeared to be somewhat evasive 
on cross examination, the events on July 2, 1996, are not seri-

ously disputed.  I credit the eviden
ce showing that two or three of 
Respondent™s supervisors told Earl Rankin to remove his union 
cap.  Michael Childs admitted that he told Rankin to remove his 
union cap.  Childs also testified that he has on other occasions 
told Rankin to remove other baseball caps.  
Childs™ testified that he told Rankin on occasion that he could 
not wear hats with logos other than Respondent™s.  He also testi-
fied that he saw Rankin wear only two of several hats that did not 
comply with Respondent™s rule.  Those two were the union cap 
and an AGRA cap.  The evidence regarding why Rankin was told 
to remove the union cap is inconsistent.  Childs testified that he 
told Earl Rankin that he could not wear the union cap because 
employees were prohibited from wearing caps with logos other 
than Respondent™s.  Rankin™s te
stimony that Jeremiah told him 
that Lambert had given instructions that Rankin must remove the 

union cap and not wear it again, was unrebutted.  Gary Lambert 
testified, on the other hand, that he told Rankin that he could not 
wear the union cap because Respondent had an agreement with 
Union Agent Jose Navedo that union stewards could wear a par-
ticular union pin.  
As shown herein, Arley Arwood demonstrated poor recollec-
tion during cross-examination.  I was not impressed with his 
demeanor and I do not credit his testimony.  
In view of the entire record, I am convinced and credit Earl 
Rankin™s testimony showing that employees were permitted to 
wear caps other than caps without logos and caps with Respon-
dent™s logo.  I find that the full credited record proved that Re-
spondent required Earl Rankin to remove his union cap even 
though it permitted employees to wear caps with logos other than 
that of the Union or Respondent.  
Conclusions  
As shown herein the parties did not reach a collective-
bargaining agreement and it was proposed by Respondent that 
any agreement was contingent on agreement for an entire con-
tract.  With that in mind I find th
at the record failed to show that 
Respondent and the Union, through Jose Navedo, ever reached 
binding agreement to limit the wearing of union insignia.  
Respondent offered evidence that it was required to enforce 
rules promulgated by Disney.  However, there was no showing 

that those rules, referred to on 
occasion as grooming books, were 
ever applied to employees that did not have regular guest contact 
nor was there a showing that Respondent could discriminatorily 
prohibit the wearing of union insignia because of grooming re-
quirements.  
The credited testimony supports General Counsel™s allega-
tions.  Michael Childs first told Earl Rankin to remove his union 
pin.  Afterward, Supervisors Jeremiah and Childs told Rankin to 
remove his union cap.  
Michael Childs testified that Rankin was in violation of rules 
prohibiting any caps with logos other than Respondent™s.  Direc-
tor of Human Resources Gary Lambert testified but he did not 
mention a rule against wearing caps with logos other than Re-
spondent™s.  Instead, according to
 Rankin™s recollection of his 
meeting with Lambert, Lambert told him that ﬁthere was too 

much friction and Rankin could not wear the hat.ﬂ  Lambert testi-
fied that he told Rankin the decision was based on Respondent™s 
agreement with Jose Navedo that union stewards could wear a 
particular union pin. 
 GROSVENOR RESORT 623In view of my credibility findings including the testimony that 
employees wore caps other than Respondent™s or the Union™s, I 
find that Respondent promulgated and applied a rule against 
wearing a union hat in a disparat
e manner.  I find that conduct 
constitutes a violation of Section 8(a)(1) of the Act.  
 By Ethyl Brenner threatening employees with discharge and 
that recall after strike would be at Respondent™s discretion: 
By Ethyl Brenner threatening to continue scheduling by sen-

iority despite Respondent having demanded elimination of 
seniority during negotiations: 
By Ethyl Brenner bypassing the Union and dealing directly 
with employees by announcing an increase in premium pay 

for extra rooms: 
  In early September 1996, Debra Goodman talked to Supervi-
sor Ethyl Brenner about whether she should strike.  Goodman 
suggested to Brenner that she could go out and picket on her days 
off, on her own time.  Brenner said no, if you go out there on the 
picket line, you™re classified as a striker, and you can be replaced.  
Goodman said that after this is over Respondent would have to 
give her back her job.  Brenner said no, not necessarily, if the 
replacement is good we do not have to bring you back.  Brenner 
asked Goodman why she was going out on strike and Goodman 
replied because Respondent has take
n her seniority.  Brenner said 
no, we™re scheduling by seniorit
y.  Goodman said that Respon-
dent would not budge on room bonus and Brenner said you™re 

going to be getting $3 for every extra room after 15 starting Sun-
day.  Brenner asked Goodman why did she want to sacrifice her 
job when Respondent was schedu
ling by seniority and giving the 
$3.  Ethyl Brenner is Respondent™s assistant executive house-
keeper.  She testified that Goodman did come into her office and 

ask if she went out on strike wo
uld she lose her job.  Brenner 
testified that she told Goodman that he job could be replaced.  
Brenner denied telling Goodman 
that she could be fired. 
Findings 
Credibility  
As shown above, I credit the testimony of Deborah Goodman.  
Ethyl Brenner™s testimony was in
 substantial accord with Good-
man.  
Conclusions 
The credited testimony proved that Respondent supervisor 
Brenner told Goodman that she could be replaced even if Good-
man picketed on her own time.  Brenner went on to say that if 
Goodman was replaced, Respondent would not have to give her 
job back after the strike and Br
enner told Goodman that Respon-
dent would schedule by seniorit
y.  Goodman was aware that 
Respondent was insisting during negotiations that the contract 
would not include a requirement that it schedule by seniority and 
Respondent™s last contract offer had excluded a provision that it 
would schedule work by seniority.  Brenner also told Goodman 
that Respondent would give housekeeping employees $3 for each 
extra room over 15.  At that time Goodman knew that Respon-
dent had refused to agree to the Union™s proposal that it give $3 
for each extra room over 15.  
The full record proved that Goodman was relying on correct 
information.  Respondent had ba
rgained to remove from the con-
tract seniority for scheduling and it had rejected the Union™s pro-

posal to give housekeeping employees $3 for each extra room 
over 15.  The Board has found that an employer engages in illegal activ-
ity by threatening employees with loss of jobs for striking.  In 
Gibson Greetings, Inc
., 310 NLRB 1286 (1993), the employer 
wrote employees that it would ﬁbegin to hire and train new em-
ployees immediately so you should understand that you have a 
right to work here which is protected by federal and state law if 
you return to work before you are replaced.  It really is up to 
you.ﬂ The employer concurrently published a notice in the news-
papers indicating the rights of replacement workers would be 
protected.  The Board held that 
Gibson Greetings violated Sec-
tion 8(a)(1) through the above action in that it constituted threats 
that employees by striking, will be deprived of their right to get 
their jobs back.  The Board explained that even economic strikers 
that are permanently replaced, have the right to their jobs back 
whenever their jobs become available.  
Here, Respondent went further than the employer in 
Gibson 
Greetings, Inc.
, by threatening Debra Goodman with loss of job 
for picketing on her own time even though Goodman indicated 

that she would continue to work.  I find that Respondent™s con-
duct constituted another violation of
 Section 8(a)(1).  I also find 
that Brenner told Goodman that Respondent would schedule by 

seniority and institute an increase in premium pay for extra 
rooms, at a time when the parties were not at impasse, in further 
violation of the Act.  
 By Mark Rawlins bypassing the Union and dealing directly 
with employees by announcing an increase in premium pay 
for extra rooms: 
By Mark Rawlins by passing the Union and dealing directly 
with employees by announcing a bonus program, parties 
and gifts for housekeeping employees:  
 Feliza Ryland and Debra Goodman attended a meeting in the 
cafeteria.  Executive Housekeeper 
Mark Rawlins spoke.  Other 
housekeeping supervisors were with
 Rawlins.  Rawlins told the 
employees that Respondent was going to start giving them $3 
extra for each room cleaned over 15 and that Respondent was 
working to give the employees additional incentives.  
The parties stipulated that Ma
rk Rawlins met with housekeep-
ing employees in September 1996 and informed those employees 
that Respondent had negotiated contracts with wholesale suppli-
ers whereby those suppliers agreed to pay an additional amount 
of money which would be given to housekeeping employees in 
the amount of an additional $1 per room and that that additional 
$1 per room was paid over and above the contract amount of $2 
premium pay from September 1996.  
Findings 
Credibility  
I credit the testimony of Feliza Ryland and Debra Goodman.  
That testimony was not disputed.  I also credit the stipulation that 
Mark Rawlins met with housek
eeping employees in September 
and told employees that Respondent would pay housekeeping 
employees an additional $1 per room over and above the contract 
amount of $2 per room.  
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 624Conclusions  
The credited testimony proved that Mark Rawlins told em-
ployees at a time when the parties were not at impasse, that Re-
spondent was going to give them $3 extra for each room over 15 
and that Respondent was working to grant additional benefits.  
Rawlins also announced to housekeeping employees they would 
receive an additional $1 per room over and above the contract 
amount of $2 premium pay.  By those actions Respondent was 
dealing directly with employees and bypassing the Union, over 
matters that were under discussion in negotiations with the Union 
in violation of Section 8(a)(1).  
 General Counsel alleged that 
Respondent engaged in other 
violations of the Act: 
General Counsel alleged that the Union or its predecessor, 

represented  Respondent™s employees in the following de-
scribed appropriate unit:  
 All housekeeping employees, 
bellpersons, cashiers, conven-
tion setup employees, lounge employees, dining room em-
ployees, pool bar and grill employees, kitchen department 
employees, room service em
ployees, banquet employees, 
servi-bar employees, and maintenance department employ-
ees, but excluding casual employees, guards, and supervi-
sors as defined in the Act.  
 Findings 
Respondent and the Union or its predecessor were parties to 
collective-bargaining agreements.  The last agreement was effec-
tive on its terms from 1992 until October 31, 1995, for employees 
in the above unit.  The record shows without dispute that the 
parties met and negotiated toward a successor contract, until 
negotiations terminated as show
n herein.  Those negotiations 
involved the same bargaining unit shown above which was the 
unit included in the parties™ last contract.  In view of the full re-
cord I find that the Union has represented the unit employees at 
all material times. 
General Counsel alleged that Respondent engaged in bad-faith 
bargaining by: 
 regressive bargaining proposals: 
demanding a change in the scope of the Unit: 
demanding the unilateral right to terminate negotiated 
benefits: refusing to engage in substantive discussions with a me-
diator: threatening to declare impasse: 
prematurely declaring impasse:  
 The parties met at various times from November 1995 through 
September 1996 in collective-bargaining negotiations.  Negotia-
tions including Jose Navedo for the Union, occurred before April 
1996.  The parties stipulated into evidence Respondent™s notes of 
bargaining sessions including sessions on December 4, 5, 13, and 
14, 1995, February 14, 21, and 
28, March 7, April 19 and 23, 
May 6, 7, and 10, and June 24, 1996 (Jt. Exh. 1).  The March 7 
negotiations were conducted on the phone.  
The Union proposed a collective-
bargaining agreement on De-
cember 5, 1995 (GC Exh. 34).  
Respondent™s bargaining notes received as Joint Exhibit 1 
show that Respondent expressed a willingness to supply the Un-
ion with information on request during the December 5, 1995 
meeting.  During the December 13 session Respondent presented a pro-
posed contract and pointed out that the shaded areas in that pro-
posed contract represented topics or areas agreed to during the 
last negotiation session.  The parties met on December 14.  
Respondent™s notes of negotiation meetings show that Murphy 
appeared as Respondent™s attorney at the December 14, 1995 
negotiation meeting.  Arch Stokes first appeared as Respondent™s 
attorney at the February 14, 1996 meeting.  
The notes of the February 14, 1996 meeting show Lambert, 
Attorney Stokes, Navedo, and members of the union negotiating 
committee were present.  Navedo, Stokes, and each member of 
the union negotiating committee explained what each of them 
wanted to get from the negotiations.  
Lambert, Stokes, Navedo, and employee members of the union 
negotiating committee met again on February 21, 1996.  A griev-
ance was presented regarding loss of seniority by employee Mary 
Woodard because she did not return from a medical leave of 
absence until shortly after 90 days.  The parties agreed to resolve 
the grievance in favor of Mary Woodard.  Respondent presented 
the Union with a proposal that included a 401K plan.  After the 
Union took time to examine the proposal the mater was debated.  
At the close of the meeting Respondent stated it would present a 
new wage proposal at the next meeting; that its proposal on sen-
iority would be reviewed and amended; Respondent agreed to 
show the Union its documents used to arrive at its wage proposal 
and Respondent would study and compare the collective bargain-
ing at the Royal Plaza Hotel with its own proposals.  The bar-
gaining notes show that the Union stated among other things, that 
it needed to be presented with a final contract.  
Respondent™s bargaining notes, Joint Exhibit 1, include hand-
written notes of a February 28, 19
96, meeting involving Lambert, 
Stokes, and Navedo.  Stokes presented pie charts to the Union.  
The parties discussed various proposed provisions in the contract.  
Respondent rejected the Union™s proposal to grant housekeeping 
employees $3.25 for extra rooms.  The Union countered by offer-
ing $3 for 1st year, $3.10 for year 2 and $3.25 for year 3.  
Jose Navedo was removed as th
e union™s negotiator.  Harvey 
Totzke of the Union, wrote Res
pondent on March 18, 1996, that 
two other union agents had been assigned to function as union 

business representatives.  
Ruth Cinque testified for Respondent.  She is a waitress for 
Respondent and was a member of the union negotiating commit-
tee.  She testified that the par
ties reached tentative agreement on 
a number of issues while Jose Navedo represented the Union.  
Those agreements included that five people at a table rather than 
eight, were all that was required to justify an automatic service 
charge in the Baskerville dining room of the hotel.  
Arthur Wilton testified that he is a bartender for Respondent.  
Wilton was a shop steward and he 
met with Jose Navedo regard-
ing negotiations with Respondent
.  Once, shortly before Navedo 
left the Union, Navedo told Wilton that negotiations were going 
smoothly and that things should be wrapped up soon.  
Harvey Totzke was the chief union negotiator from April 19, 
1996.  Union Business Agent Margie Engels was also involved in 
 GROSVENOR RESORT 625negotiations from that time.  Both
 Totzke and Engels testified.  
Earl Rankin testified that he 
was on the union negotiating com-
mittee during 1995 and 1996.  
At the time Totzke and Engels became involved, the parties 
had not reached agreement.  The prior agreement was still in 
effect (GC Exh. 5).  The parties had before them a proposal by 
Respondent dated December 13, 1995 (GC Exh. 4).  That pro-
posal was captioned ﬁEmployer™s First Complete Contract Pro-
posal.ﬂ After having submitted a c
ontract proposal on December 
5, the Union submitted a counterp
roposal during the first meeting 
attended by Totzke and Engels on April 19, 1996 (GC Exh. 6).  
Respondent™s notes for a April 19, 1996 meeting show that 
Lambert, Stokes, Union Representatives Totzke, Fabian, and 
Engels were present along with employee members of the union 
negotiating committee.  The Union presented a revised counter 
proposal on wages, which showed movement toward Respon-
dent™s position.  The parties agreed to meet ﬁnext Tuesday.ﬂ The 
notes show that Harvey Totzke stated he was ready to negotiate 
to finalize on Tuesday, and Stokes replied that he doesn™t negoti-
ate 24 hours per day any longer but would meet for several hours 
to address all necessary issues.  
When the parties met in negotiations on April 23, 1996, Re-
spondent addressed the proposals included in the Union™s April 
19 counter-proposal.  Respondent stated that the Union™s pro-
posal was $215,000 higher than Respondent™s and that parties 
would quickly reach impasse if the Union were to stand on their 
economic demands.  Respondent™s spokesman argued that the 
Union™s proposal was for a five percent increase in wages with 
tip, and that Respondent™s proposal was for a 3.4 percent in-
crease.  The parties discussed the provisions of the Union™s pro-
posals.  Respondent agreed to some of the union proposals and 
rejected others.  
The parties met on May 6.  Re
spondent™s notes show the par-
ties may have been in agreement as 
to articles 1, 2, 4, 6, 11, 13, 
14, 15, 16, 26, 27, 28, 30, 33, and portions of other articles. Har-

vey Totzke testified that Respondent proposed that in exchange 

for grievance with arbitration the employees waive their rights to 
any other recourse.  Totzke took 
the position that the Union could 
not agree to waive employees™ inherent rights including their 
right to complain to the NLRB or the EEOC.  Respondent argued 
that such a provision had been ag
reed to on the west coast by 
Union Leader John Wilhelm.  After a phone call to Wilhelm 

Totzke agreed to the provision proposed by Respondent.  
At a meeting on May 7, Margie Engels presented the Union™s 
position on outstanding issues.  The Union agreed to Respon-
dent™s proposal to go to personal days off rather than Federal 
holidays, but there was disagree
ment on whether personal days 
could be used as sick days.  The Union made some concessions 
including reducing its proposal for housekeeping pay for extra 
rooms over 15, to $3 and its proposed pay increase.  Other pro-
posals were either accepted or th
e Union stood by its former 
position.  
Another meeting was held on May 10.  At that meeting, ac-
cording to Respondent™s notes,
 Respondent spokesman Stokes 
stated ﬁContract indicated as ﬁFinalﬂ is reference to economics 
are maxed out in this offer.ﬂ Respondent explained that it contin-
ued to adhere to its 
position regarding article
s 3, 5, 6, 9, and 21 
and that it would work with the Union regarding articles 7, 8 and 
would modify 13, 14, and 15.  At the end of that meeting the 

parties agreed to meet again on May 30 or 31.  
Later on May 10, Respondent™s attorney requested a meeting 
and gave Margie Engels a draft document.  Stokes discussed the 
document with Engels.  According to Engels™ testimony, nothing 
was said to her about the doc
ument being Respondent™s final 
offer (GC Exh. 8).  On May 14, Respondent mailed its final draft 
to the Union.  That draft was marked ﬁGrosvenor Resort™s final 
collective-bargaining proposal, May 10, 1996.ﬂ  
Respondent™s contract proposal was presented to the Union 
membership and was voted down.  The members also voted to 
strike but did not strike pursuant to that strike vote.  Harvey 
Totzke testified that he did not intend to strike.  
The Union received a letter from Respondent™s attorney sug-
gesting consolidation of negotiations into 1 day, May 31.  The 
parties were unable to agree to devote all of May 31 to negotia-
tions.  Negotiations were rescheduled to June 24 and 25.  The 
Union prepared a counter-proposal and gave it to Respondent on 
June 24 (GC Exh. 12).  Respondent told the Union that Respon-
dent was not there to negotiate but that the Union had its final 
offer.  Respondent refused to di
scuss the Union™s counter offer 
saying the parties were at impasse.  Respondent advised the Un-
ion of its implementation of some of its contract offers.  The 
parties did not meet on June 25.  
The parties exchanged letters with Respondent taking the posi-
tion the parties were at impasse.  The Union argued they were not 
at impasse.  
Subsequently Engels and Totzke met with Respondent repre-
sentatives at Morton™s restaurant.  The parties met again the fol-
lowing Monday.  The Union took down a picket line when Re-
spondent agreed to meet that Monday.  The parties negotiated 
some bargaining issues.  The Union agreed to a proposal by Re-
spondent to prohibit striking or picketing.  
The parties met again on November 12.  Respondent advised 
the Union that it was not in their interest to continue negotiations.  
There have been no negotiations since November 12, 1996.  
Findings 
Credibility  
There is no substantial conflict in
 the context of the bargaining 
sessions.  In large regard I have used and credited the Respon-

dent™s notes of several negotiating sessions found in Joint Exhibit 
1.  To the extent there are conflicts I credit the testimony of Har-
vey Totzke and Margie Engels in 
view of my impression of their 
demeanor and the full record.  
Conclusions  
Counsel for General Counsel argued that Respondent bar-
gained without intention to reach 
agreement.  In support of that 
argument General Counsel pointed
 to several matters.  Those 
included Respondent beginning in January 1996 to prepare for a 
strike (see testimony of Gary Lambert at Tr. 502Œ503).  Respon-
dent attorney™s comments during
 the April 19, 1996 negotiations 
that if the Union ﬁcontinued to pr
opose sick leave then we will be 
at impasse quickly.ﬂ  (See Tr. 42, 219, 474.)  Respondent™s initial 
contract proposal (December 13, 1995) included some 25 items 
that were regressive when viewed against the parties last contract 
and that proposal showed no consideration of the Union™s De-
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 626cember 5, 1995, proposal.  In its final contract proposal of May 
10, Respondent sought to reduce the scope of the bargaining unit 
by proposing an increase in the number of hours required before 
an employee ceased to be part-time from 24 to 30 hours a week 
and the inclusion of a phrase showing that part-time employees 
ﬁshall not be covered by this Contract and shall not receive any 
benefits under this Contract.ﬂ Respondent proposed on December 
13, that it retain the right to unilaterally withdraw vacation, holi-
day, and health benefits.  In its last proposal Respondent sought 
to retain the right to withdraw he
alth insurance.  General Counsel 
argued that Respondent™s attorney engaged in similar tactics in 
Radisson Plaza Minneapolis
, 307 NLRB 94, 95 fn. 8 (1992), 
enfd. 987 F.2d 1376 (8th Cir. 1993).  Respondent engaged in 
holistic bargaining, meaning that there would be no agreement on 
individual matters unless the parties agreed to the whole contract.  
General Counsel argued that Respondent prematurely declared 
that the parties were at impasse and that Respondent made unilat-
eral changes.  
Respondent argued that it did not engage in bad-faith bargain-
ing.  Instead it pointed out that the initial Chief Union Negotiator Jose Navedo, became more aggressive in the enforcement of the 
1992 contract and Navedo told Respondent that he planned to use 
the 1996 Grosvenor collective-bargaining agreement as a model 
to assist him in organizing other hotels in the area.  (See Tr. 485Œ
486; 206Œ207; 459, Jt. Exh. 1, December 5, 1995 notes.)  Those 
events led Respondent to believe that the negotiations may be 
more difficult and contributed to their decision to hire an attor-
ney.  Respondent made complete contract proposals on Decem-
ber 13, 1995 and May 10, 1996.  It negotiated with the Union 12 
times.  It presented the Union with pie charts which broke down 
the hourly pay of every employ
ee and answered the Union™s 
information requests.  (See Tr. 58, 280, 282.)  Respondent and 
the Union have had a collective-bargaining relationship for over 
25 years and Respondent voluntarily recognized the Union in its 
maintenance department.  The parties agreed on significant is-
sues.  Respondent did not engage in regressive bargaining.  Re-
spondent cited 
Chevron Oil Co. v. NLRB, 442 F.2d 1067 (5th 
Cir. 1971); 
Illinois-American Water Co
., 310 NLRB 218 (1991); 
Concrete Pipe & Products Corp.
, 305 NLRB 152 (1991); 
Atlas 
Metal Parts Co. v. NLRB
, 660 F.2d 304 (7th Cir. 1981).  Respon-
dent also argued that the Union™s conduct was inconsistent point-
ing out that it changed negotiators midstream.  
The record evidence showed that in some respects Respondent 
engaged in hard bargaining.  In 
that regard, I find that General 
Counsel™s arguments that Respon
dent bargained without inten-
tion of reaching agreement, was not adequately supported by the 

record when that issue is isolated from all the circumstances 
herein.  General Counsel pointed out
 that Respondent made strike 
preparations beginning in January 1996.  I disagree that the re-
cord illustrated that Respondent di
d anything in that regard which 
illustrated bad faith.  I find that there was confusion as to what 
was occurring in January 1996 and that confusion cut both ways.  
As argued by Respondent, the record evidence showed that Jose 
Navedo, the initial chief Union ne
gotiator, told Respondent that 
he planned to use the 1996 Grosvenor collective-bargaining 
agreement as a model to assist him in organizing other hotels in 
the area.  (See above.)  That action could justify some alarm by 
any employer which may result in some strike preparations.  
I also find that Respondent attorney™s comments to the effect 
that the Union could cause quick impasse, does not demonstrate 
bad faith.  That comment was made during the heat of negotia-
tions and shows nothing more than
 Respondent™s refusal to con-
sider the Union™s proposal at that moment.  
General Counsel argued that Respondent™s initial contract pro-
posal included some 25 items that were ﬁregressive when viewed 
against the parties last contract and that proposal showed no con-
sideration of the Union™s December 5, 1995, proposal.ﬂ  I find 
that Respondent™s actions in that 
regard when considered in isola-
tion, do not demonstrate bad faith.  I am unaware of jurispru-

dence showing that an employer may not under any circum-
stances, propose a collective bargaining agreement that is more 
favorable than its last agreement and whether or not, the Respon-
dent™s proposal demonstrated on its face, consideration of the 
Union™s contract proposal, does not establish that Respondent did 
not consider the Union™s propo
sal.  (See, for example, 
A.M.F. 
Bowling Co., 314 NLRB 969 (1994).)  
General Counsel argued that Respondent™s position on ﬁholis-
ticﬂ bargaining demonstrated bad faith.  However, the record 

failed to show that matter became an issue and there was no 
showing that Respondent resisted
 efforts to discuss individual 
issues.  Nevertheless, I am convinced that the record does show that 
Respondent bargained in bad faith.  
Respondent declared and continued to insist that its contract 
proposal dated May 10 was its fina
l offer.  As shown above the 
parties did meet on May 10. Accord
ing to Respondent™s notes, its 
spokesman stated, ﬁContract indicated as ‚Final™ is reference to 

economics are maxed out in this
 offer.ﬂ Respondent™s May 10 
bargaining session notes show that its spokesman™s comments 

include the following: 
 Article 7ŠWill work with union to derive accept lan-
guage (Prefer shortened) 
Article 8Š(8.03 needs further modified) Reviewed 
modified position of 8.07 (M
eals) only new hires beyond 
contract execution would pay
 . . . . Articles 13, 14 and 15Š
Need modified yet today 
. . . . Went through several of th
e Articles to simplify lan-
guage to make contract more easily read. 
Article 31ŠReviewed corrections
   Those comments show that the parties continued to engage in 
give and take bargaining on May 10.  Both parties showed a 
willingness to move toward agreement.  
At the end of the May 10 meeting, the parties agreed to spe-
cific future meetings.  Union Repr
esentative Engels testified that 
the parties agreed that ﬁeach side would go back and prepareŠ
you know, pair down their proposals to what they actually 
needed, the Union, in order to get a contract that could be ratified 
and that we would be meeting again then.ﬂ  Subsequently, on 
May 10, Respondent met with Enge
ls and showed her a contract 
draft showing on its face that it was their final offer.  Respondent 
then submitted a finished contract
 proposal to the Union by mail 
dated May 14, 1996.  
 GROSVENOR RESORT 627On June 24, when the parties next met, the Union presented 
Respondent with a counter-proposal but Respondent replied it 
was not there to negotiate and 
that the Union had received its 
final contract proposal.  Respondent was referring to the pro-
posed contract marked as ﬁGrosvenor Resort™s final collective-
bargaining proposal, May 10, 1996.ﬂ  Respondent stated that the 
parties were at impasse and that it was implementing some of its 
contract proposals.  As shown above, Respondent has continued 
to insist that the parties were at
 impasse and has refused to nego-
tiate from its May 10 offer in act
ual negotiations even though it 
has met with Union representatives on several occasions since 
June 24, 1996.  By its insistence of impasse when its own notes 
of the last bargaining session show that it continued to engage in 
give and take negotiations with the Union, Respondent engaged 
in bad-faith bargaining.  
I am also concerned about Respondent™s inclusion in its final 
contract proposal a provision that part-time employees shall not 
be covered by the contract.  That provision must be considered 
along with Respondent™s final contract proposal including the 
increased limitation of part time up to 30 hours a week.  The 
Board has held that a proposed change in the established collec-
tive bargaining unit is a nonmandatory subject of bargaining and 
that bad faith is proven when a party insist to impasse on a non-
mandatory subject.  See
 Idaho Statesman
, 281 NLRB 272 
(1986). 
Respondent also included in its la
st contract proposal its right 
to unilaterally withdraw health 
insurance (GC 9, Art. 33.02).  
General Counsel argued that was tantamount to insisting on 
elimination of the Union™s right to negotiate over a mandatory 
issue and constituted evidence of bad faith (
Radisson Plaza Min-
neapolis
, 307 NLRB 94, 95 fn. 8 (1992), enfd. 987 F.2d 1376 
(8th Cir. 1993)), and that Respon
dent would not have been privi-
leged to impose that change even if impasse had been reached 

because to do so would effectivel
y serve as a waiver of the Un-
ion™s right to bargain (
McClatchy Newspapers
, 321 NLRB 1386, 
1390Œ1391 (1996)).  
As shown above Respondent™s agents engaged in unfair labor 
practices away from the bargaining table.  Respondent™s supervi-
sor told an employee in June 1996 there was no collective-
bargaining agreement and that Respondent could implement 
changes.  Respondent supervisors prohibited an employee from 
wearing a union baseball cap and 
threatened that employee with 
suspension or fine, if he talked to other employees about the Un-

ion during work hours.  In September, a supervisor told an em-
ployee that she could be replaced if she picketed for the Union on 
her own time and that she may not be given her job back after the 
strike.  The supervisor told the employee that Respondent would 
implement a change to $3 for each extra room cleaned by house-
keeping employees over 15.  Then, as shown herein, Respondent 
did implement a change to $3 for each extra room cleaned over 
15.  Unrebutted evidence showed that Respondent announced and 
unilaterally implemented a chan
ge to $3 in housekeeping for 
extra rooms over 15.  Respondent did not make that proposal 

during negotiations.  In fact that proposal was made by the Union 
and rejected by Respondent.  By unilaterally implementing that 
practice Respondent illustrated bad faith.  Respondent also en-
gaged in bad-faith negotiations regarding the issue of personal 
days off.  The record showed that the Union agreed to Respon-
dent™s proposal to substitute 11 pe
rsonal days off rather than the 
former practice of 3 personal days and 8 holidays.  However, 
when Respondent instituted a personal days off policy it included 
a provision that employees need no longer give 2 weeks™ advance 
notice and that for the first year employees would not be charged 
for holidays used since their last anniversary date.  That evidence 
showed that the implemented personal-days off policy was more 
liberal toward the employees that what Respondent had proposed 
during negotiations.  In that regard, see GC 28 and the testimony 
of Feliza Ryland which is credited below.  
As shown above, Respondent argued that the Union™s conduct 
was inconsistent pointing out that it changed negotiators mid-
stream.  However, Respondent 
also offered testimony showing 
that it was unhappy with the Union™s initial negotiator and it was 
due in some measure to comments by him that Respondent pre-
pared itself for more difficult bargaining.  Within 3 weeks after 
the Union brought in its new chief negotiator on April 19, Re-
spondent presented the Union with what it has continued to claim 
was its final offer.  I am convinc
ed that the change in chief nego-
tiators by the Union did nothing, which justified Respondent™s 

action.  There was no showing th
at Respondent expressed dissat-
isfaction with the Union™s change in negotiators at the time the 

change was made.  Nor is there support for a contention that the 
Union™s change contributed to 
difficulties in negotiations.  As 
shown, Respondent™s notes of negotiation sessions show that the 
parties were moving toward agreement when they last negotiated 
on May 10, 1996.  
Subsequent to June 24, Respondent agreed to the Union™s re-
quest that the parties meet with
 a federal mediator on September 
5 and 6, 1996.  General Counse
l argued that action, among oth-
ers, shows that the parties had not exhausted collective bargain-
ing, citing Powell Electrical Mfg. Co
., 287 NLRB 969 (1987).  I 
agree with counsel for General Counsel.  Respondent appeared to 

try and play both hands of declaring impasse while holding out 
the possibility of further conces
sions through negotiations.  
Respondent was premature in declaring impasse.  The evi-
dence shows that Respondent first presented the Union with a 
draft of its final contract on May 10.  Earlier on May 10 during 
negotiations, Respondent had advised the Union among other 
things, that it would work with 
the Union regarding articles 7, 8 
and would modify articles 13, 14, and 15 and it agreed to future 

negotiation meetings.  
As shown above, the record also 
shows that Respondent™s final 
contract proposal was dated some 3 weeks after the Union 
changed negotiators on April 19, 1996.  According to the testi-
mony of Gary Lambert of Respondent, the Union removed a 
negotiator that was causing friction with Respondent by, among 
other things, declaring that he would use the Union™s contract 
with Respondent to organize other hotels in the area.  Neverthe-
less, Respondent gave the new uni
on negotiators inadequate time 
to engage in meaningful negotiations before declaring impasse.  

The record shows that the parties were never ﬁat the end of their 
ropeﬂ in negotiations and that Respondent™s declaration of im-
passe was made in bad faith
1 (Larsdale, Inc
., 310 NLRB 1317, 
                                                          
 1 Respondent pointed out in its br
ief, testimony on cross examination 
of Margie Engels, about a meeting 
involving Totzke, Engels and Arch 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 6281318 (1993); 
RBE Electronics of S.D., Inc
., 320 NLRB 80 
(1995).  
General Counsel alleged that Re
spondent engaged in unilateral 
changes since June 28, 1996, including: 
 General Wage Increase: 
Increase in insurance premiums: 
New personal days off program: 
Premium pay for culinary chefs: 
Premium pay for cleaning extra rooms: 
  Feliza Ryland had worked in housekeeping for 12 years and 
was the Union steward.  She was on the negotiating committee.  
Ryland testified that the Union firs
t proposed an increase from $2 
to $3.50 as extra pay for cleaning rooms in excess of 15.  Eventu-
ally the Union reduced its proposal to $3 but Respondent never 
agreed to that proposal.  However, Respondent implemented an 
increase to $3 even though it had refused to agree to that proposal 
during negotiations.  The Union al
so eventually agreed to Re-
spondent™s proposal to use 11 personal-days off rather than 3 

holidays and 8 personal days.  Ryland testified that Respondent 
implemented an 11 personal days off practice which included a 
more liberal practice than Respondent proposed during negotia-
tions (see above).  
The parties stipulated that Respondent implemented a general 
wage increase on or about July 1997 in accord with proposals 
included in the wage scale attachments to Respondent™s May 14 
contract proposal (GC Ex 9).  The parties stipulated that Respon-
dent implemented a general increase in the culinary chefs™ pay 
level and the parties stipulated
 that Mark Rawlins met with 
housekeeping employees in September 1996 and informed those 
employees that Respondent had negotiated contracts with whole-
sale suppliers whereby those suppliers agreed to pay an addi-
tional amount of money which 
would be given to housekeeping 
employees in the amount of an additional $1 per room and that 
that additional $1 per room was paid over and above the contract 
amount of $2 premium pay from September 1996.  
Findings 
Credibility 
I was impressed with the demeanor of Feliza Ryland and I 
credit her testimony.  I also credit the parties™ stipulation.  
Conclusions  
The credited evidence proved that Respondent unilaterally im-
plemented $3 premium pay for cleaning in excess of 15 rooms; a 
more liberal 11 personal days off per year policy; a general wage 
                                                                                            
 Stokes at the Hyatt Regency on June
 4, 1997. That was a year after 
Respondent™s declaration of impasse and there was no showing that 
meeting was intended to serve as a negotiation meeting. Engels admit-
ted that Harvey Totzke stated they
 were not there to negotiate. The 
credited record failed to support Resp
ondent™s argument that that meet-
ing was the parties last chance to resolve economic issues that precipi-

tated the strike. Respondent had consistently refused to negotiate since 
June 1996. It had not given the Union an opportunity to resolve eco-
nomic issues since that time. Moreover, the strike had occurred some 9 
months before the June 4, 1997 me
eting, and the striking employees 
had made unconditional offers to return to work in November 1996. 
Therefore, it is illogical to believe that a meeting in June 1997, could 
have prevented the strike. 
increase and a general increase in culinary chefs™ pay level; and 
an additional $1 per room over and above the $2 premium pay 
for housekeeping employees.  
 General Counsel alleged that the employees engaged in an un-
fair labor practice strike since on or after September 27, 1996. 
General Counsel alleged that 
Respondent discharged the em-
ployees alleged in paragraph 16(
a), because they engaged in a 
strike:  
On September 24, 1996, the Union held a meeting for mem-
bers.  Union members were notified of the meeting by a flyer that 

mentioned the pending unfair labor practice charge involving 
Earl Rankin.  Harvey Totzke and Margie Engels spoke.  The 

employees were told that the Union had filed unfair labor prac-
tice charges against Respondent regarding allegations that Re-
spondent had unlawfully prohibited display of union insignia, 
that Respondent had unilaterally changed working conditions 
including increasing its housekeeping room bonus from $2 to $3 
and that Respondent had engaged in bad-faith bargaining.  Gen-
eral Counsel introduced a June 26, 1996 memo from Respon-
dent™s director of human resources to all management and super-
visors, stating that Respondent 
was ready to implement the terms 
of its last contract offer and recommending that managers follow 
principles of scheduling by seniority whenever possible (GC 
Exh. 26).  The July 3, 1996 Grosvenor News, set out some 
changes in working conditions including an increase in group 
insurance premiums, that July 4 is
 a paid holiday, and a change in 
the personal time/holidays policy from 1 of 3 personal days and 8 
holidays to 1 of 11 personal days a year (GC Exh. 28).  
Feliza Ryland and Debra Goodman testified about the Sep-
tember 24, 1996 union meeting.  Harvey Totzke talked to them 
about unfair labor practices.  He said the Union had an unfair 
labor practice charge alleging that Respondent had unlawfully 
prevented Earl Rankin from wearing his union hat.  Ryland, 
Goodman, Totzke, and Engels testified that they were told the 
strike would be an unfair labor practice strike.  Totzke said that 
Respondent had implemented different things like the $3 bonus 
for housekeepers.  A vote was taken.  The ballots stated ﬁShould 
we strike the Hotel to protest their bad-faith bargaining and unfair 
labor practices?ﬂ The members voted to strike.  Those including 
housekeeping employees Feliza Ryland and Debra Goodman 
struck Respondent beginning on September 27, 1996.  
Feliza Ryland testified that she was given a letter from Re-
spondent (GC Exh. 29) on the morning of September 27.  The 
letter stated:   Please return to work to your scheduled shift immediately or 
you may be replaced. 
 The parties stipulated that everyone named in paragraph 16(a) 
of the complaint received letters similar to the one received by 
Ryland on September 27.  Those listed in paragraph 16 (a) in-
clude:  Andres Alvarez Robert Baity 
Rosetta Brown  Hector Caban 
Gilberto Caranza Dorothy Collier 
Ella Mae Davis Lindsey Day 
Carlos Delgado Enoch Deneus 
Oslaine Desir  Aida Febles 
 GROSVENOR RESORT 629Maria Gillaspie Deborah Goodman  
Israel Hernandez Lidia Hernandez 
Maria Hernandez Betty Jackson 
Mollie Jackson  Jules Josaphat 
Therese Josaphat Dorzelia Joseph  
Marie Laguerre Paul Leblanc 
Adisseau Louisius Martin Malagon 
Lourdes Matos  Frederick Meradin 
Deborah Montgomery Chaeirable Ovince 
Joseph Pascal  Louis Preval 
Maria Quevedo Earl Rankin 
Isidro Rodriquez Feleza Ryland 
Andriana Sepulueda Raymond Smith 
Flor Javier  Cleofas Viscaine 
Margarita Jimenez Flossie Williams 
Francisco Abrell Norma Jiminez 
 Ryland received a second letter (GC Exh. 30) from Respon-
dent dated September 30, 1996: 
 FELIZA RYLAND, 
you were given notification advising 
you to report to work as scheduled.  You failed to report to 
work. 
We had an obligation to operate this hotel and service 
our guests.  This our product.  This is not a manufacturing 
plant.  Service is our business.  Therefore
, YOU HAVE 
BEEN PERMANENTLY REPLACED. 
Please come to the entrance of the westside parking lot 
(the lot nearest the Disney Village MarketPlace) 
between Noon and 2PM on Thursday, Oct
ober 3rd, 1996.  Bring all 
your uniforms, hotel ID/timecard, and any other property 

belonging to Grosvenor Resort in your possession, and we 
will release your final check to y
ou at that time at this loca-
tion.  We will have a van parked on the grass so that you do 

not have to enter the parking lot.  If you have any out-
standing vacation pay, that will 
be included with your final 
wages paid at that time.  
 The parties stipulated that all those named in paragraph 16(a) 
of the complaint received letters similar to General Counsel Ex-
hibit 30.  Feliza Ryland received another letter (GC Exh. 31) from Re-
spondent dated December 27, 1996: 
  You went out on strike eff
ective September 27th, pursu-
ant to the economic position of your union at the bargaining 
table.  We encouraged you not to strike, but to continue 
working.  We offered you the opportunity to continue in 
your job despite the economic impasse between the union 
and the hotel.  You struck anyway and have been on strike 
ever since.  We hired permanent replacements for you and 
other strikers, since we had to operate the hotel. 
While these permanent replacements are still working at 
the hotel in each of the positions
 of the strikers, there will be 
a few positions for which we will hire new employees. 
If you wish to apply for a position of Room Attendant, 
please apply between the hours of 9:00 am and 4:00 pm, 
Monday through Thursday, in the Human Resources office.  
As is the case with other applicants, you are not authorized 
to visit other areas of the hotel while you are applying for a 
position. 
Please note that this is a br
and new position subject to 
all conditions of new employment.  
 The parties stipulated that all those named in paragraph 16(a) 
of the complaint received letters similar to General Counsel Ex-
hibit 31.  Respondent mailed a letter similar to General Counsel Exhibit 
31, on May 5, 1997, to the following employees: 
 Deborah Goodman Feleza Ryland  
Raymond Smith Chaeirable Ovince 
Martin Malagon Dorzelia Joseph  
Mollie Jackson  Betty Jackson 
Lindsey Day  Maria Gillaspie  
Ella Mae Davis  Rosetta Brown 
Hector Caban-Gaston Jules Josaphat 
Adisseau Louisius Frederick Meradin 
Israel Hernandez  Lourdes Matos  
Maria Hernandez Lidia Hernandez  
Norma Jimenez  Flossie Williams  
Enoch Deneus  Cleofas Viscaino  
Adriana Sepulueda Robert Baity  
Dorothy Collier Oslaine Desier  
Joseph Paschal  
 Around the middle of July 1997, Feliza Ryland received an-
other letter from Respondent: 
 You went out on strike eff
ective September 27th, pursu-
ant to the economic position of your union at the bargaining 
table.  We encouraged you not to strike, but to continue 
working.  We offered you the opportunity to continue work-
ing.  We offered you the opportunity to continue in your job 
despite the economic impasse between the union and the ho-
tel.  You struck anyway and have been on strike ever since.  
We hired permanent replacements for you and other strik-
ers, since we had to operate the hotel. 
Our records reflect that your permanent replacement has 
left and you will be considered 
on a priority re-hire basis for a new opening in that classification as it becomes available.  

However, you must apply for that position within a reason-
able time once it is available or we will be forced to con-
sider other applicants to fill the opening. 
If you wish to apply and be considered for a newly open 
position, please apply between the hours of 9:00 am and 
4:00 pm, Monday through Thursday, in the Human Re-
source office.  As is the case with other applicants, you are 

not authorized to visit other areas of the hotel while you are 
applying for a position. 
Please note that this is a br
and new position subject to 
all conditions of new employment. 
 The parties stipulated into evidence similar letters received by 
Louis Preval, Therese Josaphat, and Flor Javier (see GC Exh. 
32).   DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 630Findings 
Credibility 
In view of my findings, the demeanor of the witnesses and the 
full record, I credit the testimony of Feliza Ryland, Debra Good-
man, Harvey Totzke, and Margie Engels and stipulations of the 
parties.  Respondent™s witnesses either did not attend the Sep-
tember 24 meeting (Ruth Cinque) or confessed to failure to recall 
matters that did not directly affect him (Arley Arwood).  
Conclusions  
Respondent argued that the September 1996 strike was an 
economic strike.  In support of that argument it pointed out that 

the Union had filed only one unfair labor practice charge between 
the June 1996 strike vote and the September 27 strike.  Actually, 
as Respondent correctly noted ear
lier in its brief, the Union filed 
a charge in Case 12ŒCAŒ18190 on July 3, 1996, and another 

charge, in Case 12ŒCAŒ18381, on September 23, 1996.  The July 
charge involved the allegations regarding Earl Rankin and the 
September charge involved allege
d unilateral changes.  Addition-
ally, as shown, on the day after the Union filed the charge in 

Case12ŒCAŒ18381, it held a meeting and voted to strike.  
The strike vote was taken on September 24, 1996.  Before that 
vote representatives of the Union explained the significance of an 
unfair labor practice strike and that Respondent had engaged in 
unfair labor practices by unlawfully preventing employee Earl 
Rankin from wearing a union cap; that Respondent had engaged 
in bad-faith bargaining and that Respondent had unlawfully im-
plemented changed wo
rking conditions.  The employees then 
struck on September 27, 1998.  Leaf
lets were distributed by pick-
eting employees that stated, among other things, that the employ-
ees of Grosvenor Resort are on strike protesting the Employer™s 
unfair labor practices.  The evidence proved and I find that the 
employees were motivated to engage in the September 27 strike 
by Respondent prohibiting Earl Rankin from wearing a union 
cap, by Respondent™s bad-faith bargaining any by Respondent™s 
unilateral changes.  In view of my findings herein that Respon-
dent did thereby engage in unfair labor practices, I find that the 

employees strike was an unfair labor practice strike from its in-
ception.  R & H Coal Co
., 309 NLRB 28, enfd. 16 F.3d 410 (4th 
Cir. 1994); 
C-Line Express
, 292 NLRB 638 (1989).  
In view of my determination that Respondent™s employees en-
gaged in an unfair labor practice 
strike from September 27, I shall 
apply the rule that Respondent is obligated to reinstate unfair 

labor practice strikers upon their unconditional offer to return to 
work.  As shown below I find that the striking employees made 
unconditional offers to return to work on or around November 
15, 1996.  See 
Mastro Plastics Corp. v
. NLRB, 350 U.S. 270 
(1956).  
Despite those findings, I am not convinced that the Respon-
dent™s letters to striking employ
ees as shown above, on Septem-
ber 27, and September 30, constitute
 notification of termination.  
However, the letter of December 27 was mailed by Respondent 

after the striking employees™ November 15, unconditional offers.  
Respondent advised the strikers in that letter of their permanent 
replacement and that it would consider them only for new posi-
tions.  In view of the fact that unfair labor practice strikers are 
entitle to reinstatement even though such action may necessitate 
the termination of replacement employees, I find that Respon-
dent™s December 27 letter constitutes notification of discharge.  

That action by Respondent constitutes an additional violation of 
provision of Section 8 of the Act.  
General Counsel alleged that the striking employees  
made an unconditional offer to return to work on  
November 15, 1996, and Respondent has refused to  
reinstate those employees:  
The parties stipulated that Respondent received letters signed 
by 40 of the employees alleged in paragraph 16(a) of the com-
plaint excluding Ella Mae Davis, Francisco Abreu, Frederick 
Meradin, and Raymond Smith within 2 weeks of November 15, 
1996.  Each letter included a phone number where the respective 
employee could be reached.  
The parties stipulated that Respondent received similar letters 
from Ella Mae Davis within 2 weeks of November 26; from 
Francisco Abreu within 2 weeks of December 2; and from Fre-
derick Meradin within 2 weeks of November 16, 1996.  The 
parties stipulated that Respondent received an unconditional offer 
to return to work by letter from Raymond Smith no later than 
August 7, 1997.  Those letters included the following (GC Exh. 
20):   Pursuant to my rights under fe
deral law, I hereby request 
to return to work; I make this
 request without preconditions.  As shown above striking employees received a letter 
from Respondent dated December 27, 1996:  
You went out on strike eff
ective September 27th, pursu-
ant to the economic position of your union at the bargaining 

table.  We encouraged you not to strike, but to continue 
working.  We offered you the opportunity to continue in 
your job despite the economic impasse between the union 
and the hotel.  You struck anyway and have been on strike 
ever since.  We hired permanent replacements for you and 
other strikers, since we had to operate the hotel. 
While these permanent replacements are still working at 
the hotel in each of the positions
 of the strikers, there will be 
a few positions for which we will hire new employees. 
If you wish to apply for a position of Room Attendant, 
please apply between the hours of 9:00 am and 4:00 pm, 
Monday through Thursday, in the Human Resources office.  
As is the case with other applicants, you are not authorized 
to visit other areas of the hotel while you are applying for a 
position. 
Please note that this is a br
and new position subject to 
all conditions of new employment. 
  Around the middle of July 1997, Feliza Ryland received an-
other letter from Respondent:  
 You went out on strike eff
ective September 27th, pursu-
ant to the economic position of your union at the bargaining 
table.  We encouraged you not to strike, but to continue 
working.  We offered you the opportunity to continue work-
ing.  We offered you the opportunity to continue in your job 
despite the economic impasse between the union and the ho-
tel.  You struck anyway and have been on strike ever since.
  We hired permanent replacements for you and other strik-

ers, since we had to operate the hotel. 
 GROSVENOR RESORT 631Our records reflect that your permanent replacement has 
left and you will be considered 
on a priority re-hire basis for a new opening in that classification as it becomes available.  
However, you must apply for that position within a reason-
able time once it is available or we will be forced to con-
sider other applicants to fill the opening. 
 If you wish to apply and be considered for a newly 
open position, please apply between the hours of 9:00 am 
and 4:00 pm, Monday through Thursday, in the Human Re-
source office.  As is the case with other applicants, you are 
not authorized to visit other areas of the hotel while you are 
applying for a position. 
Please note that this is a br
and new position subject to 
all conditions of new employment. 
  The parties stipulated into evidence similar letters received by 
Louis Preval, Therese Josaphat, and Flor Javier (see GC Exh. 

32).  The parties stipulated that bargaining unit jobs have not 
changed; that Respondent has continued to do some hiring in 
actual bargaining unit; and ther
e may be some positions for 
which there was no hiring, since November 1996.  
Findings 
Credibility 
As shown, I credit the above evidence including stipulations of 
the parties and testimony of Feliza Ryland.  
Conclusions  
As shown above Respondent™s December 27 letter was mailed 
by Respondent after most of the striking employees™ submitted 
unconditional offers around November 15, 1996.  Respondent 
advised the strikers in that letter of their permanent replacement 
and that it would consider them only for new positions.  In view 
of the fact that unfair labor practice strikers are entitled to rein-
statement even though such action may necessitate the termina-

tion of replacement employees, I find that Respondent™s Decem-
ber 27 letter constitutes notif
ication of discharge.  
Respondent refused to reinstate the striking employees for a 
substantial period after the November and December uncondi-
tional offers to return to work.  Finally, as shown above, later in 
1997, Respondent offered possible re-employment to the strikers, 
on its assertion that their replacements had left the hotel™s em-
ploy.  The positions offered were new positions subject to all 
conditions of new employment. 
 Respondent™s offer did not 
comply with its requirement to 
reinstate unfair labor practice 
strikers.  I find that the striking employees made unconditional 
offers to return to work and that Respondent refused to reinstate 
those employees.  
CONCLUSIONS OF LAW  
1. Grosvenor Orlando Associates, Ltd. d/b/a the Grosvenor 
Resort is an employer engaged in commerce within the meaning 
of Section 2(6) and (7) of the Act. 
2. Hotel Employees & Restaurant Employees Union, Local 55, 
AFLŒCIO is a labor organization within the meaning of Section 
2(5) of the Act. 
3. Respondent by threatening its employee that there was no 
contract with its employees™ exclusive collective-bargaining 
agent and that it could unilaterally 
make changes in wages, hours, 
and working conditions; by prohibiting its employee from dis-
cussing the Union during work and by threatening its employee 
with being sent home or fined 
because the employee talked to 
another employee about the Union;
 by discriminatorily prohibit-
ing its employee from wearing a union baseball cap; by threaten-

ing its employee that the employee could not picket, that the 
employee would be considered a striker and replaced and recalled 
at Respondent™s discretion after picketing; and by promising its 
employee that it had instituted a unilateral change by scheduling 
work by seniority and planning to grant $3 bonus for cleaning 
rooms in excess of 15 each day; engaged in activity violative of 
Section 8(a)(1) of the Act.  4. Respondent, by bargaining in bad faith with Hotel Employ-
ees & Restaurant Employees Union, Local 55, AFLŒCIO, as the 
exclusive collective-bargaining representative of its employees in 
the following appropriate bargaining unit; by prematurely declar-
ing an impasse in collective-bargaining negotiations with the 
Union; and by unilaterally cha
nging wages, hours, and terms and 
conditions of employment at a time when the parties had not 

reached impasse; engaged in activity violative of Section 8(a)(1) 
and (5) of the Act:  
 All housekeeping employees, 
bellpersons, cashiers, conven-
tion setup employees, lounge employees, dining room em-
ployees, pool bar and grill employees, kitchen department 
employees, room service em
ployees, banquet employees, 
servi-bar employees, and maintenance department employ-
ees, but excluding casual employees, guards, and supervi-
sors as defined in the Act.  
 5. Respondent by discharging the following employees be-
cause of their unfair labor practice strike has engaged in conduct 
in violation of Section 8(a)(1) and (3) of the Act:  
 Andres Alvarez  Robert Baity 
Rosetta Brown  Hector Caban 
Gilberto Caranza Dorothy Collier  
Ella Mae Davis Lindsey Day 
Carlos Delgado Enoch Deneus  
Oslaine Desir  Aida Febles 
Maria Gillaspie Deborah Goodman 
Israel Hernandez Lidia Hernandez 
Maria Hernandez  Betty Jackson 
Mollie Jackson  Jules Josaphat 
Therese Josaphat  Dorzelia Joseph 
Marie Laguerre Paul Leblanc 
Adisseau Louisius  Martin Malagon 
Lourdes Matos  Frederick Meradin 
 eborah Montgomery Chaeirable Ovince  
Joseph Paschal  Louis Preval 
Marie Quevedo  Earl Rankin  
Isidro Rodriquez Feleza Ryland  
Andriana Sepulueda  Raymond Smith 
Flor Javier  CleofasViscaine 
MargaritaJimenez  Flossie Williams 
Francisco Abrell Norma Jiminez  
  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 6326. The aforesaid unfair labor practices are unfair labor prac-
tices affecting commerce within th
e meaning of Section 2(6) and 
(7) of the Act.  
REMEDY  
Having found that Respondent has engaged in unfair labor 
practices, I shall recommend that it be ordered to cease and desist 
therefrom and to take certain affirmative action designed to effec-
tuate the policies of the Act.  
In view of my finding that Respondent has discharged and re-
fused to reinstate the below named employees upon their uncon-
ditional offer to return to work 
following their unfair labor prac-
tice strike, I order Respondent to offer each of them, immediate 
and full reinstatement to their form
er positions or, if any of those 
positions no longer exist, to a su
bstantially similar position, dis-
placing if necessary, employees hired since on or about Septem-
ber 27, 1996, without prejudice to
 their rights and privileges pre-
viously enjoyed, and to make each whole for all loss of wages or 
other benefits, caused by its failure to reinstate each employee 
immediately upon that employee™s unconditional offer to return 
to work:   Andres Alvarez  Robert Baity 
Rosetta Brown  Hector Caban 
Gilberto Caranza Dorothy Collier  
Ella Mae Davis Lindsey Day 
Carlos Delgado Enoch Deneus  
Oslaine Desir  Aida Febles 
Maria Gillaspie Deborah Goodman 
Israel Hernandez Lidia Hernandez 
Maria Hernandez  Betty Jackson 
Mollie Jackson  Jules Josaphat 
Therese Josaphat  Dorzelia Joseph 
Marie Laguerre  Paul Leblanc 
Adisseau Louisius  Martin Malagon 
Lourdes Matos  Frederick Meradin 
Deborah Montgomery Chaeirable Ovince  
Joseph Paschal  Louis Preval 
Marie Quevedo  Earl Rankin  
Isidro Rodriquez Feleza Ryland  
Andriana Sepulueda  Raymond Smith 
Flor Javier  CleofasViscaine 
MargaritaJimenez  Flossie Williams 
Francisco Abrell Norma Jiminez  
 I order Respondent, upon request by the Union, to rescind its 
unlawful unilateral changes in wages, hours, and terms and con-
ditions of employment and to immediately bargain in good faith 
with Hotel Employees & Restaurant Employees Union, Local 55, 
AFLŒCIO, as the exclusive coll
ective-bargaining agent for the 
below described bargaining unit:  
 All housekeeping employees, 
bellpersons, cashiers, conven-
tion setup employees, lounge employees, dining room em-
ployees, pool bar and grill employees, kitchen department 
employees, room service em
ployees, banquet employees, 
servi-bar employees, and maintenance department employ-
ees, but excluding casual employees, guards, and supervi-
sors as defined in the Act 
  [Recommended Order omitted from publication.] 
 